Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 1 of 132 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA


SUNSTONE INFORMATION DEFENSE, INC., )
                                    )
            Plaintiff,              ) Civil Action No. ________________
                                    )
      v.                            )
                                    ) JURY TRIAL DEMAND
 F5 NETWORKS, INC. and              )
 CAPITAL ONE FINANCIAL              )
 CORPORATION                        )
                                    )
            Defendants.             )
                                    )
                                    )

                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff SunStone Information Defense, Inc. files this Complaint for Patent Infringement

and Demand for Jury Trial against F5 Networks, Inc. and Capital One Financial Corporation for

infringement of United States Patent Nos. 9,122,870 and 10,230,759.

       Pursuant to 35 U.S.C. § 154 (d), SunStone provides notice of additional patent claims that

have been published in connection with United States Patent Application Serial No. 16/298,537.

SunStone has paid all required issue fees. Upon issuance, SunStone intends to amend this

Complaint to assert forthcoming U.S. Patent No. 10,___,___ and seek pre-issuance damages

pursuant to 35 U.S.C. § 154 (d). 1




1
 The precise patent number will be assigned by the United States Patent and Trademark Office
upon notice of issuance.
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 2 of 132 PageID# 2




                                          THE PARTIES

       1.      Plaintiff SunStone (“SunStone” or “Plaintiff”) is a corporation organized and

existing under the laws of the state of Delaware and located at 4 SW 5th Perry Newberry, Carmel,

California, 93921.

       2.      F5 Networks, Inc. (“F5”) is a Washington corporation with its principal place of

business at 801 5th Avenue, Seattle, Washington, 98104. F5 is registered to do business in Virginia

and may be served through its agent for service of process CT Corporation at 4701 Cox Road,

Suite 285, Glen Allen, Virginia, 23060. In January 2020, F5 acquired all right, title and interest in

and to Shape Security, Inc. (“Shape”).

       3.      F5 maintains a regular and established place of business in this District through

multiple permanent physical facilities, including 11911 Freedom Dr. #950, Reston, Virginia,

20190 and Two Discovery Square, 12012 Sunset Hills Road, Suite 900, Reston, Virginia, 20190.

       4.      Capital One Financial Corporation (“Capital One”) is a Virginia corporation with

its principal place of business at 1680 Capital One Dr, McLean, Virginia, 22102.

       5.      Capital One is registered to do business in Virginia and may be served through its

agent for service of process Corporation Service Company at 100 Shockoe Slip Fl. 2, Richmond,

Virginia, 23219.

       6.      F5 regularly conducts and transacts business in Virginia, throughout the United

States, and within the Eastern District of Virginia, and as set forth below, has committed and

continues to commit, tortious acts of patent infringement within and outside of Virginia and within

the Eastern District of Virginia. Further, F5 directly or indirectly uses, distributes, markets, sells,

and/or offers to sell throughout the United States, including in this judicial district, various

computer security products and services, including Shape Connect, ShapeShifter Elements, Shape




                                                  2
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 3 of 132 PageID# 3




Defense, Shape Enterprise Defense, Shape AI Fraud Engine, and Silverline Shape Defense, alone

or in conjunction with one another (collectively, “the Accused Products”).

       7.      Capital One regularly conducts and transacts business in Virginia, throughout the

United States, and within the Eastern District of Virginia, and as set forth below, has committed

and continues to commit, tortious acts of patent infringement within and outside of Virginia and

within the Eastern District of Virginia. Further, Capital One directly or indirectly uses throughout

the United States, including in this judicial district, various computer security products and

services, including at least one of the Accused Products.

                                 JURISDICTION AND VENUE

       8.      This is an action for patent infringement arising under the patent laws of the United

States, Title 35, United States Code, including 35 U.S.C. §§ 154, 271, 281, and 283-285.

       9.      This Court has exclusive subject matter jurisdiction over this case for patent

infringement under 28 U.S.C. § § 1331 and 1338.

       10.     F5 is subject to the general and specific personal jurisdiction of this Court, based

upon its regularly conducted business in the Commonwealth of Virginia and in the Eastern District

of Virginia (“District”), including conduct giving rise to this action.

       11.     F5 has conducted and does conduct business within the Commonwealth of Virginia.

       12.     F5 maintains a regular and established place of business in this District through a

permanent physical facility located at 11911 Freedom Dr. #950, Reston, Virginia 20190. Ex. 1,

F5 Regional Offices, available at https://www.f5.com/company/contact/regional-offices (last

visited Jan. 20, 2021); Ex. 2, F5 Federal Solutions, available at https://www.f5.com/solutions/us-

federal-government (last visited Jan. 15, 2021).




                                                   3
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 4 of 132 PageID# 4




        13.     F5 maintains another office for its F5 Government Solutions division at Two

Discovery Square, 12012 Sunset Hills Road, Suite 900, Reston, Virginia, 20190.

        14.     F5, directly or through subsidiaries or intermediaries (including distributors,

retailers, and others), distributes, offers for sale, sells, and advertises (including the provision of

an interactive web page) their products and/or services in the United States, the Commonwealth

of Virginia, and the Eastern District of Virginia.

        15.     F5, directly and through subsidiaries or intermediaries (including distributors,

retailers, and others), has purposefully and voluntarily placed one or more of their accused

products and/or services, as described below, into the stream of commerce with the expectation

that they will be purchased and used by consumers in the Eastern District of Virginia.

        16.     The accused products and/or services have been and continue to be purchased and

used by consumers in the Eastern District of Virginia.

        17.     F5 has committed acts of patent infringement within the Commonwealth of

Virginia and, more particularly, within the Eastern District of Virginia.

        18.     Capital One is subject to the general and specific personal jurisdiction of this Court,

based upon its regularly conducted business in the Commonwealth of Virginia and in the Eastern

District of Virginia (“District”), including conduct giving rise to this action.

        19.     Capital One has conducted and does conduct business within the Commonwealth

of Virginia.

        20.     Capital One maintains a regular and established place of business in this District

through a permanent physical facility located at 11911 Freedom Dr. #950, Reston, Virginia 20190.

        21.     Capital One, directly or through subsidiaries or intermediaries (including

distributors, retailers, and others), distributes, offers for sale, sells, and advertises (including the




                                                     4
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 5 of 132 PageID# 5




provision of an interactive web page) their products and/or services in the United States, the

Commonwealth of Virginia, and the Eastern District of Virginia.

       22.     Capital One, directly and through subsidiaries or intermediaries (including

distributors, retailers, and others), has purposefully and voluntarily placed one or more of their

accused products and/or services, as described below, into the stream of commerce with the

expectation that they will be purchased and used by consumers in the Eastern District of Virginia.

       23.     The accused products and/or services have been and continue to be purchased and

used by consumers in the Eastern District of Virginia.

       24.     Capital One has committed acts of patent infringement within the Commonwealth

of Virginia and, more particularly, within the Eastern District of Virginia.

       25.     With respect to F5, venue is proper in the Eastern District of Virginia under 28

U.S.C. §§ 1391 and 1400(b). F5 has transacted business in this District, and has directly committed

acts of patent infringement in this District, and has a regular and established place of business in

this District. F5 maintains several regular and established places of business in this District

described above. SunStone is informed and believes that F5 employs a number of personnel in

this District, including personnel involved in F5’s infringement by and through at least the testing,

demonstration, support, use, offer for sale, and sale of the accused products and services within

Virginia.

       26.     With respect to Capital One, venue is proper in the Eastern District of Virginia

under 28 U.S.C. §§ 1391 and 1400(b). Capital One resides in the Eastern District of Virginia.

Capital One is incorporated in Virginia, headquartered in the Eastern District of Virginia, and

maintains several regular and established places of business in this District as described above.




                                                 5
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 6 of 132 PageID# 6




             RELATIONSHIP TO THE EASTERN DISTRICT OF VIRGINIA

       27.     SunStone’s technology has attracted interest from a variety of parties in various

industries such as banking, hospitals, and the United States government, all within the subpoena

power of the Eastern District of Virginia.

       28.     SunStone has leveraged its contacts with the United States government since at

least 2012. For example, SunStone has had meetings, given presentations, and demonstrated its

products and services at the Office of the Director of National Intelligence, National Security

Agency, Defense Information Systems Agency, Department of Homeland Security, and United

States Secret Service.

       29.     SunStone has also had discussions with other third parties via telephone, in-person,

and over video conferences, including Leidos Holdings Inc., formerly known as Science

Applications International Corporation (SAIC), which is based in Reston, Virginia.

       30.     In SunStone’s efforts to leverage its contacts in Virginia, Maryland, and

Washington, D.C., SunStone was informed on numerous occasions of F5 and Shape’s efforts to

sell the Accused Products. Often times, SunStone was informed by third parties of the similarities

of the Shape product to the SunStone solution. Shape is now owned by F5.

       31.     In 2013, the NSA contracted with SunStone for use of SunStone’s products and

services. The SunStone implementation at the NSA is the commercial embodiment of the Asserted

Patents. The SunStone implementation at the NSA and relevant witnesses regarding SunStone’s

NSA contract are located within the subpoena power of this District. SunStone further believes

that other witnesses with relevant information are located within this District and/or within the

subpoena power of this District.




                                                6
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 7 of 132 PageID# 7




          32.      F5 has a long history of conducting business in the Eastern District of Virginia.

Several third parties in this District have information relevant to SunStone’s claims.

          33.      For example, F5 contracts with Carahsoft Technology Corp. (“Carahsoft”), based

in Reston, Virginia, as a reseller of F5 products and services, including the Accused Products.

Carahsoft’s training experience, purchase of the Accused Products, and implementation of the

Accused Products, are relevant to SunStone’s claims of patent infringement. According to

Carahsoft:

          Carahsoft Technology Corp. has been pleased to support F5 Networks in the public
          sector for nearly 10 years. Today, Carahsoft helps to conduct 95% of F5 Networks’
          federal business and was recently named F5’s Federal Partner of the Year in
          2018. Our extensive capabilities in sales, marketing, and renewal support have
          continued to generate demand and elevate F5’s federal business since the inception
          of our partnership in 2010. A healthy and productive collaboration with F5’s value-
          added reseller community has been vital to our success. We help this community
          align with F5’s latest solutions, sales plays, use cases, and any updates to position
          F5 in the most effective way possible within the public sector.

Ex. 3, F5 Networks Carahsoft, available at https://www.carahsoft.com/f5-networks#partners (last

visited Jan. 15, 2021).

          34.      F5 has developed the “Find a Unity+ Partner” program, which includes at last

thirteen resellers in this District with information likely relevant to SunStone’s claims. According

to F5:

          F5’s UNITY Partner Program includes regional and global partners that build and
          deliver best-in-class IT solutions for customers of all sizes.

          As an F5 UNITY Partner, participating companies have invested in networking,
          security, cloud, application development and deployment to help our clients solve
          the most complex application delivery challenges.

Ex.      4,     Find   a   Unity+   Partner,   available    at   https://www.f5.com/partners/find-a-

partner?partnerLocation=United%20States%3AVirginia&partnerPage=1 (last visited Jan. 15,

2021).



                                                   7
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 8 of 132 PageID# 8




       35.     Several third parties located in the District incorporate F5 technology that is

relevant to SunStone’s claims. For example, a search of current job openings in Virginia shows

that numerous companies implement F5 technology relevant to SunStone’s claims. See, e.g., Ex.

5 at 1, Job Opening at Scientific Research Corporation in Quantico, Virginia for Senior F5 WAF

Network Engineer; Ex. 5 at 3, Job Opening at The Buffalo Group, LLC in Fort Belvoir, Virginia

– Senior F5 System Engineer; Ex. 5 at 7, Job Opening at ManTech in Chantilly, Virginia for Cyber

Security Engineer (F5); Ex. 5 at 12, Job Opening at Agile Defense, Inc. in Quantico, Virginia for

Systems Engineer F5; Ex. 5 at 16, Job Opening at GuidePoint Security in Chantilly, Virginia for

5 Engineer; Ex. 5 at pg. 19, Job Opening at Leidos in Ashburn, Virginia for Senior Network

Engineer (F5 firewall, F5 Big IP); Ex. 5 at 21, Job Opening at SkyePoint Decisions, Inc. in Sterling,

Virginia and Springfield, Virginia for F5 Network Engineer; Ex. 5 at 23, Job Opening at NCI

Information Systems Inc. in Radford, Virginia for Network Administrator Proxy/Load Balancer

Focused on F5; Ex. 5 at 29, Job Opening at Proksi Systems in Reston, Virginia for Systems

Engineer F5; Ex. 5 at 32, Job Opening at General Dynamics Information Technology in Fort

Belvoir, Virginia for Sr. Network Engineer; Ex. 5 at 37, Job Opening at Comtech LLC in Reston,

Virginia for F5 Engineer REMOTE; Ex. 5at 39, Job Opening at Strategic Business Systems, Inc.

in Springfield, Virginia for Network Engineer, F5 Professional; Ex. 5 at 41, Job Opening at

Scientific Research Corporation in Quantico, Virginia for Senior F5 Waf Network Engineer

Virtual; Ex. 5 at 46, Job Opening at SkyePoint Decisions, Inc. for F5 Network Engineer in

Springfield, Virginia; Ex. 5 at 5, Job Opening at Bank of America in Richmond, Virginia for

Network Services Engineer - F5 / Cisco; Ex. 5 at 53, Job Opening at MatchPoint Solutions in

Reston, Virginia for F5 Network Engineer; Ex. 5 p. 55, Job Opening at General Dynamics

Information Technology in Fort Belvoir, Virginia for Sr. Network Engineer; Ex. 5 at 58, Job




                                                 8
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 9 of 132 PageID# 9




Opening at Apertus Partners in Reston, Virginia for F5 Engineer; Ex. 5 at 60, Job Opening at Jobot

in Springfield, Virginia for F5 Engineer.

          36.     Similarly, Capital One is headquartered in McLean, Virginia. Capital One also has

corporate offices in Richmond, Virginia. Capital One is a customer of F5 and, as described below,

infringes the Asserted Patents. According to F5:

          In many open banking applications, every millisecond matters. With F5, you can
          achieve previously impossible speeds through real-time APIs. Take Capital One’s
          developer portal. F5 technology has enabled them to scale applications to 12 billion
          operations per day, with peaks of 2 million operations per second at latencies of
          just 10–30 milliseconds.

Ex. 6, Open Banking, available at https://www.f5.com/solutions/banking-and-financial-

services/open-banking (last visited Jan. 15, 2021).

          37.     In 2015, SunStone began discussions with Capital One. During discussions,

SunStone spoke with and presented detailed information to Capital One by demonstrating the

SunStone technology to numerous individuals at Capital One, including the key decisionmakers

Tony Spinelli and Erik Rolf.

          38.     Tony Spinelli was formerly the Senior Vice President, Chief Information Security

Officer (CISO) of Information Security and Risk Management for Capital One. Mr. Spinelli

currently lives and works in the Washington, D.C. area. Ex. 7, LinkedIn Profile, available at

https://www.linkedin.com/in/tspinelli/ (last visited Jan. 15, 2021).

          39.     Erik Rolf is currently the Director of Cloud Security Architecture working at

Capital     One     in   McLean,     Virginia.      Ex.    8,   LinkedIn    Profile,   available   at

https://www.linkedin.com/in/rolferik/ (last visited Jan. 15, 2021).

          40.     Numerous third parties in the District have discoverable information relevant to

SunStone’s claims.




                                                   9
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 10 of 132 PageID# 10




                                SUNSTONE’S INNOVATIONS

        41.     SunStone was founded in 2011 by Dr. David Ford and is still in business.

        42.     Dr. Ford is a leading expert in the application of information theory and

 mathematics to real world problems in computer security. Dr. Ford received a Master of Science

 in Theoretical and Applied Mechanics from Cornell, and a PhD in Applied Mathematics from the

 University of Illinois. Dr. Ford is a six-year veteran of the National Security Agency (“NSA”) and

 a graduate of the NSA’s three-year Postdoctoral cryptographic program. While at the NSA, Dr.

 Ford led a team of 50 cyber security experts to field groundbreaking technology. Following the

 NSA, Dr. Ford was the Chief Scientist for Information Assurance for DISA at the Naval

 Postgraduate School (“NPS”). Subsequently, Dr. Ford joined the NPS faculty.

        43.     Dr. Ford has consulted for a variety of organizations such as the Department of

 Commerce, the Critical Infrastructure Assurance Office, the eCrimes Task Force in NYC, and the

 Taliban Sanctions Committee at the United Nations.

        44.     SunStone is a cybersecurity provider that offers several products for the rapidly

 developing cyberthreat prevention market, including mobile and desktop solutions. SunStone

 provides products and services aimed at network and device security. SunStone originated from

 experiences encountered while providing information security consulting services in Silicon

 Valley for the banking industry.

        45.     SunStone has been awarded, and continues to prosecute, numerous patents covering

 innovations in the United States and around the world resulting directly from SunStone’s research

 and development efforts.

        46.     SunStone designed software and technology for network security using these

 patented technologies.




                                                10
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 11 of 132 PageID# 11




        47.     The cybersecurity market is constantly growing as cyber-threats continue to evolve

 with hackers improving and refining their tactics and expanding their targets. The cybersecurity

 industry has grown rapidly in recent years and the mobile transaction market has increased to an

 estimated value in the hundreds of billions of dollars. Although cybersecurity businesses have

 been developed, many of these companies focus on two-factor authentication which is neither a

 cure nor a substantial deterrent; it is merely a minor inconvenience for cyber-attackers.

        48.     SunStone does not offer two-factor authentication. Instead, it offers a much more

 elaborate and protective service that detects, prevents, and deters cyber-criminals before they

 achieve their purpose.

        49.     Some of the most pernicious and difficult to combat cyber-threats are advanced

 persistent threat viruses, also known as APTs. APTs are the most subtle form of online fraud as

 they can remain inactive on a device until they detect an active website that is potentially valuable.

 When APTs are not active they are virtually invisible to virus detection software which makes

 them extremely difficult to safeguard against. Currently, less than 40% of all APTs are detected

 by organizations, and even fewer are stopped before they can accomplish their purpose.

        50.     In one type of APT, after the virus has activated it waits patiently until the user has

 entered all of their information, such as a mobile bank deposit. Once the user confirms the

 transaction, the virus directs a portion of the information back to the hacker and sends the

 remaining amount to the bank. The bank responds with an email confirmation showing the new

 deposit less what the APT removed. The virus then changes the bank statement to record the

 amount that the user initially intended to deposit and sends the altered email back to the client.

 The client has no idea they just became a victim of cyber-theft, and the APT will continue to exist

 on the device until it is either found or deactivated.




                                                   11
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 12 of 132 PageID# 12




        51.     As an attack tool used by hackers and virus manufacturers, the virus polymorphism

 technique is employed to successfully blast its way past client-side anti-virus technologies. The

 tactic worked extremely well and, before SunStone’s solution, went largely unimpeded and

 unanswered by defensive technologies for the last 20 years.

        52.     SunStone’s technology stops powerful APT viruses by taking control of virus

 polymorphism away from the malware manufacturers, turning the tables, and using polymorphism

 against the virus. Acting from the vantage point of the web application server (rather than a local

 executable), SunStone is able to make the operation of each and every client’s web session

 “polymorphic.” These programming polymorphisms take place inside the client’s device (exactly

 when and where the virus is active) without changing the customer experience of the web pages

 and session flow. No adaptation of the web application server is necessary. No permanent client-

 side browser download and installation is required.




                                                 12
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 13 of 132 PageID# 13




        53.     The SunStone technology sits in-between the server and its clients. As web traffic

 traverses from server to client, SunStone injects logical changes into the behind-the-scenes

 programming of the web page. What renders on the client endpoint now is actually a web page

 that has been modified, without detection, from the original. The modified page looks the same to

 the end user and the business logic and session flow are not altered. There is no download or

 install required. SunStone’s technology is fileless and lives in browser programming memory

 while the web session is active.

        54.     SunStone’s technology is particularly useful for the banking industry because

 online banking architectures are constrained to always allow client-server connections for

 legitimate customers. Under these conditions, firewall, web application firewalls, and intrusion

 detection systems add very little in terms of fraud prevention. These technologies were simply

 never designed to handle “always allow” architectures or the variety and sophistication of today’s

 banking trojan horse viruses.

        55.     Beginning in the early to mid-2000s, financial trojan horses, such as Zeus and

 SpyEye were of particular importance. Statistics show that for every 1,000 infection attempts,

 banking trojan horses such as Zeus and SpyEye succeed 650 times against traditional client-side

 antivirus programs.

        56.     SunStone has developed a successful defensive strategy that now serves as the

 inventive basis for SunStone’s patent portfolio. The SunStone library acts from the vantage point

 of an eBusiness’ web application server, crafting custom modifications that blend in with the

 programmatic terrain (HTML, Cascading Style Sheets (CSS), JavaScript (JS)) at the client, with

 no client-side download or install because the web session itself is the download. In this way, the

 page ultimately rendered by the client device is a “polymorph” of the original—as the now-




                                                 13
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 14 of 132 PageID# 14




 modified page has been redesigned and repackaged to detect malicious activity yet still maintains

 its original functionality. Over time, these “polymorphs” may be varied, as required, to keep the

 burden of analysis on the attacker. This approach has proven to be almost impenetrable to

 malicious system attacks.

          57.   SunStone has leveraged its contacts with the United States government. For

 example, SunStone has had meetings, given presentations, and demonstrated its products and

 services at Office of the Director Of National Intelligence, National Security Agency, Defense

 Information Systems Agency, Department of Homeland Security, US Secret Service, and Leidos

 within the subpoena power of this District.

          58.   In 2013, the NSA contracted with SunStone for use of SunStone’s products and

 services. The SunStone implementation at the NSA is the commercial embodiment of the Asserted

 Patents. The SunStone implementation at the NSA and relevant NSA witnesses regarding

 SunStone’s contract with the NSA are located within the subpoena power of this District.

 SunStone further believes that witnesses with relevant information are located within this District

 and/or within the subpoena power of this District.

          59.   SunStone has over 25 patents and pending patent applications.

          60.   SunStone continues in business today as a leading innovator in the cybersecurity

 field.

                                SUNSTONE’S TECHNOLOGY

          61.   SunStone’s patents are seminal patents in the field of cybersecurity directed against

 virus polymorphism.

          62.   Autonomous programs known as “bots” enable hackers to take control of many

 computers at a time and turn them into zombie computers that can spread viruses, generate spam,




                                                 14
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 15 of 132 PageID# 15




 and commit other types of online crime, including financial fraud and ad fraud. There are armies

 of bots creating and operating fake social media accounts, making purchases with stolen credit

 cards, hijacking in-session banking transactions, viewing and clicking on ads, and creating

 significant volumes of fake traffic that result in advertising dollars for fraudsters. Initially targeting

 display ads on computers, these bots are sophisticated and can infect mobile devices and apps.

         63.     For a human user, a basic web page is a spatially organized layout of forms, input

 boxes, and buttons. Other items may be on the page, such as advertisements, videos, and

 instructional text. However, it is primarily through the forms, input boxes, and buttons that an

 end-user, wanting to engage a web service (banking, ticketing, social media, etc.), communicates

 their intent to the application server.

         64.     Hackers, malware, and botnets (a collection of devices each running one or more

 bots) also wish to avail themselves of (abuse) these online services.              SunStone’s patented

 technology exploits the graphical user interface (GUI) in such a way that automated malware is

 challenged to remain hidden.

         65.     From a mathematical perspective, a function is simply a list of input-output

 pairings. The function “output=input + 1” is shorthand for the infinite list (0,1), (1,2), (2,3), (3,4),

 etc. From an engineering perspective, a GUI is a collection of hardware pixels; each pixel is

 assigned a color and perhaps a function to be performed by software running on the computer,

 such as the operating system (OS). The outputs of these functions link to their inputs (i.e., a

 specified amount of time or particular user interaction). For example, if a user navigates a cursor

 over a (video) pixel a sound is made to come out of the speakers when the video plays. As a

 second example, once a page has fully loaded, a function runs to create a pop-up (a geometrical

 region of colored pixels) that states “Welcome User.” If a GUI is static with fixed rules associated




                                                    15
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 16 of 132 PageID# 16




 with the user data entry controls (pixel regions), then static and fixed page navigation occurs. The

 static and fixed environment may be studied and dissected, allowing the construction of broadly

 applicable, automated scripts that effectively imitate (or in some cases formally navigate)

 acceptable interaction with these static controls. To combat these attacks, the colors and function

 assignments to the pixels must not remain fixed or static.

        66.     On the other hand, the pixel colors and rules cannot be scrambled to the point of

 incoherence. Otherwise, the user will not recognize the branding of the site or know how to use

 the GUI to interact with the server to input their user data (e.g., password, wire transfer recipient).

 So, there is a balance to be struck in keeping the user’s “recognition” of the GUI static BUT

 changing the colors and rules tied to the pixel sets to frustrate and detect malware. Ultimately the

 malware must imitate legitimate user navigation of the forms, inputs, and buttons to communicate

 with (abuse) the online service. The layout, (relative) geometry, and function rules tied to these

 features are of strategic importance and must enable differentiated page navigation.

        67.     Constrained changes to the content that preserve user GUI familiarity but provide

 sufficient differentiation to the foundational layout, (relative) geometry, and function rules of an

 application’s strategic resources and elements can effectively differentiate and define acceptable

 user navigation paths. Constrained changes meeting these requirements are called defensive

 polymorphisms.

                              SUNSTONE’S ASSERTED PATENTS

                            UNITED STATES PATENT NO. 9,122,870

        68.     On September 1, 2015, the United States Patent and Trademark Office duly and

 legally issued United States Patent No. 9,122,870 (the “’870 Patent”), titled “Method and

 Apparatus for Validating Communications in an Open Architecture System,” including the right




                                                   16
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 17 of 132 PageID# 17




 to sue for all past, present, and future infringement. The ’870 Patent claims priority to United

 States Provisional Patent Application Serial No. 61/557,733, filed on November 9, 2011, and

 United States Provisional Patent Application Serial No. 61/537,380, filed on September. 21, 2011.

 A true and correct copy of the ’870 Patent is attached hereto as Exhibit 9.

           69.   SunStone is the owner by assignment from the inventor, David Ford, of all right,

 title, and interest in and to the ’870 Patent.

           70.   The ’870 Patent issued from U.S. Patent Application No. 13/623,556 filed on

 September 20, 2012.

           71.   The ’870 Patent claims priority to United States Provisional Patent Application

 Serial No 61/557,733, filed on November 9, 2011, and United States Provisional Patent

 Application Serial No 61/537,380, filed on September 21, 2011.

           72.   The Patent Office issued the ’870 Patent on September 1, 2015, after a full and fair

 examination.

           73.   As the owner of the ’870 Patent, SunStone holds all substantial rights in and to the

 ’870 Patent, including the right to exclude others from practicing its patented inventions, the right

 to enforce the ’870 Patent, and the right to sue and recover damages for infringement of the ’870

 Patent.

           74.   The ’870 Patent is valid, enforceable, and was duly issued in full compliance with

 Title 35 of the United States Code after a full and fair examination by the USPTO.

           75.   The ‘870 Patent is cited on the face of numerous patents by SunStone’s competitors.

           76.   The ’870 patent is cited on the face of U.S. Patent No. 9,411,958 B2, which is

 assigned to Shape.




                                                  17
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 18 of 132 PageID# 18




        77.     The ’870 Patent describes a method for validating communications in an open

 architecture system.

        78.     The ’870 Patent describes an apparatus for validating communications in an open

 architecture system.

        79.     Claim 39 of the ’870 Patent recites:

        A method comprising:

        receiving, in a security server from a transaction server, transactional information to
                transmit to a client device based on a transaction with the client device;

        receiving, in the security server from the transaction server, presentation information
                corresponding to the transactional information;

        modifying, via the security server, at least some of the presentation information;

        transmitting, via the security server, the modified presentation information and
               transactional information to the client device;

        determining, via the security server, an acceptable response based on i) the modified
               presentation information and the transactional information, ii) how the client
               device is configured to render the transactional information, and iii) predicted
               response information associated with the transactional information that is
               expected to be provided by a user of the client device; and

        responsive to information in a response message from the client device not matching the
               acceptable response, providing an indication there is a malicious application
               affecting communications between the transaction server and the client device,
               wherein the acceptable response is further determined based at least in part by at
               least one of:

                (a) estimating locations of rendered features and functions as displayed by the
                client device,

                (b) estimating locations of rendered page geometry of the features and functions,

                (c) estimating relative locations between text, input boxes, buttons, and
                advertisements as displayed by the client device,
                (d) estimating a label of the presentation information,

                (e) estimating a utilization of a codeword set based on the presentation
                information and transactional information, and


                                                 18
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 19 of 132 PageID# 19




                  (f) estimating a utilization of a codeword set based on actions taken by at least
                  one of the user and the client device.

        80.       The ’870 Patent is directed to a novel apparatus and method for validating

 communications between servers and client devices.             As described by the specification,

 communications between servers and client devices were prone to problems specific to computer

 communications:

        Using malicious noise, viruses and other types of malicious applications are able to
        direct a client device (e.g., a receiver) to perform actions that a communicatively
        coupled server (e.g., a sender) did not originally intend. Additionally, the viruses
        and malicious applications are able to direct a server to perform actions that
        communicatively coupled client devices did not originally intend. Conventional
        virus detection algorithms often fail to detect the malicious nature of the noise
        because these algorithms are configured to detect the presence of the noise’s source
        rather than the noise itself. The noise generation algorithm (e.g., the code of the
        malicious application) is relatively easily disguised and able to assume a wide
        variety of formats. There is accordingly a need to validate communications between
        servers and client devices in the presence of malicious noise.

 ’870 Patent at 2:28-42.

        81.       An example embodiment of the ’870 Patent includes a method of selecting

 transactional information to transmit from a server to a communicatively coupled client device

 based on a request from the client device, selecting presentation information corresponding to the

 transactional information to transmit from the server to the client device, transmitting at least one

 message including the presentation and transactional information from the server to the client

 device, determining a prediction as to how the client device will render the transactional

 information based on the presentation information, receiving a response message from the client,

 and responsive to information in the response message not matching the prediction, providing an

 indication there is a malicious application affecting communications between the server and the

 client device.




                                                   19
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 20 of 132 PageID# 20




        82.     The ’870 Patent describes a network communication system that includes one or

 more client devices, application servers, and database servers connected to one or more databases.

 Each of the client devices may communicate with one another on the network, such as for example,

 the Internet or a local area network. The application servers may provide services accessible to

 the client devices while the database servers provide a framework for the client devices to access

 data stored in the databases. The application servers can provide, for example, banking services,

 government services, etc. After selecting which soft and hard information to send to the client

 device, the security processor makes a prediction, such as, the location of a “Submit” icon on a

 fully rendered webpage that is part of a banking website provide by the application server. The

 security processor then monitors responses by the client device to identify coordinates of a mouse

 click of the “Submit” icon to determine if a malicious application is affecting communications if

 the prediction does not match the reported coordinates of the mouse click. The security processor

 would then attempt to prevent the malicious application from further communications with the

 affected client device.




                                                20
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 21 of 132 PageID# 21




 ’870 Patent at Fig. 1.

        83.     The client devices, application servers, and database servers described above would

 include computing devices with microprocessors, memory, an interface circuit (which may be

 implemented using any suitable interface standard, such as, for example, an Ethernet interface

 and/or a Universal Serial Bus (USB) interface), and storage devices such as a hard drive.




                                                21
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 22 of 132 PageID# 22




 ’870 Patent at Fig. 2.

        84.     The ’870 Patent details how the security processor in the communications network

 creates a prediction for the mouse click on the “submit” button and detects the malicious

 application by determining that the coordinates of the mouse click do not match the coordinates of

 the “submit” button made during the prediction. In one example, while the malicious application

 can remove the response to a security question and create channel noise so that the server is never

 made aware that no answer to the security question has been provided, the system claimed in the

 ’870 Patent can use the security processor to detect the malicious application because the malicious




                                                 22
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 23 of 132 PageID# 23




 application is not concerned with the mouse click information and accordingly does not alter the

 soft information.




 ’870 Patent at Fig. 5.




                                               23
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 24 of 132 PageID# 24




 ’870 Patent at Fig. 6.

         85.     At least Claims 1-20 and 37-38 of the ’870 Patent overcome the failings of the prior

 art, in part, by requiring “providing an indication there is a malicious application affecting

 communications between the server and the client device, wherein the prediction is further

 determined based at least in part by at least one of: (a) estimating locations of rendered features

 and functions as displayed by the client device, (b) estimating locations of rendered page geometry

 of the features and functions, (c) estimating relative locations between text, input boxes, buttons,

 and advertisements as displayed by the client device, (d) estimating a label of the presentation

 information, (e) estimating a utilization of a codeword set based on the presentation information

 and transactional information, and (f) estimating a utilization of a codeword set based on actions

 taken by at least one of the user and the client device.” Id. at cl. 1.




                                                   24
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 25 of 132 PageID# 25




        86.     A person of ordinary skill in the art at the time of the invention would have

 understood that the focus of the ’870 Patent claims is on the specific asserted improvement in

 computer capabilities and operation (i.e., validating communications in an open architecture

 system and varying soft information related to the display of hard information) rather than on an

 economic or other task for which a computer is used in its ordinary capacity.

        87.     A person skilled in the art at the time of the invention would have understood that

 the step of predicting whether a malicious application was affecting communications between the

 server and client device by “estimating locations of rendered features and functions as displayed

 by the client device” was not, at the time of the invention, conventional, well-understood, nor

 routine.

        88.     A person skilled in the art at the time of the invention would have understood that

 the step of predicting whether a malicious application was affecting communications between the

 server and client device by “estimating locations of rendered page geometry of the features and

 functions” was not, at the time of the invention, conventional, well-understood, nor routine.

        89.     A person skilled in the art at the time of the invention would have understood that

 the step of predicting whether a malicious application was affecting communications between the

 server and client device by “estimating relative locations between text, input boxes, buttons, and

 advertisements as displayed by the client device” was not, at the time of the invention,

 conventional, well-understood, nor routine.

        90.     A person skilled in the art at the time of the invention would have understood that

 the step of predicting whether a malicious application was affecting communications between the

 server and client device by “estimating a label of the presentation information” was not, at the time

 of the invention, conventional, well-understood, nor routine.




                                                  25
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 26 of 132 PageID# 26




         91.     A person skilled in the art at the time of the invention would have understood that

 the step of predicting whether a malicious application was affecting communications between the

 server and client device by “estimating a utilization of a codeword set based on the presentation

 information and transactional information” was not, at the time of the invention, conventional,

 well-understood, nor routine.

         92.     A person skilled in the art at the time of the invention would have understood that

 the step of predicting whether a malicious application was affecting communications between the

 server and client device by “estimating a utilization of a codeword set based on actions taken by

 at least one of the user and the client device” was not, at the time of the invention, conventional,

 well-understood, nor routine.

         93.     A person skilled in the art at the time of the invention would have understood that

 the ’870 Patent claims recite steps and structural limitations operating in an unconventional manner

 to achieve an improved operation of computer communications in an open architecture system.

         94.     These technological improvements provide greater cost savings and efficiencies in

 preventing malicious software from infecting computers and thereby decreasing fraud and all of

 the attendant costs to remedying infected computers, ameliorating client account issues, etc.

         95.     The novel use and arrangement of the specific combinations and steps recited in the

 claims of the ’870 Patent were not well-understood, routine, nor conventional to a person skilled

 in the relevant field at the time of the inventions.

                           UNITED STATES PATENT NO. 10,230,759

         96.     On March 12, 2019, the United States Patent and Trademark Office duly and legally

 issued United States Patent No. 10,230,759 (the “’759 Patent”), titled “Method and Apparatus for

 Varying Soft Information Related to the Display of hard information” including the right to sue




                                                   26
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 27 of 132 PageID# 27




 for all past, present, and future infringement. A true and correct copy of the ’759 Patent is attached

 hereto as Exhibit 10.

           97.    SunStone is the owner by assignment from the inventor, David Ford, of all right,

 title, and interest in and to the ’759 Patent.

           98.    The ’759 Patent issued from U.S. Patent Application No. 14/841,083 filed on

 August 31, 2015.

           99.    The ’759 Patent claims priority to United States Patent No. 9,122,870, filed

 September 20, 2012, which claims priority to United States Provisional Patent Application Serial

 No. 61/557,733, filed on November 9, 2011, and United States Provisional Patent Application

 Serial No. 61/537,380, filed on September 21, 2011

           100.   The Patent Office issued the ’759 Patent on March 12, 2019, after a full and fair

 examination.

           101.   As the owner of the ’759 Patent, SunStone holds all substantial rights in and to the

 ’759 Patent, including the right to exclude others from practicing its patented inventions, the right

 to enforce the ’759 Patent, and the right to sue and recover damages for infringement of the ’759

 Patent.

           102.   The ’759 Patent is valid, enforceable, and was duly issued in full compliance with

 Title 35 of the United States Code after a full and fair examination by the USPTO.

           103.   The ‘759 Patent is cited on the face of numerous patents by SunStone’s competitors.

           104.   The ’759 patent is cited on the face of U.S. Patent No. 9,411,958 B2, which is

 assigned to Shape, which was acquired by F5 in January 2020.

           105.   The ’759 Patent describes a method for validating communications in an open

 architecture system.




                                                   27
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 28 of 132 PageID# 28




        106.    Claim 15 of the ’759 Patent recites:

        An apparatus comprising:

        a security processor configured to:

        receive, from a transaction server, i) hard information to transmit to a client device
               related to a transaction with the client device, the hard information including at
               least one of a) a data field in a webpage for a user of the client device to provide
               information associated with the transaction and b) text or data for display within
               the webpage that provides information related to the transaction, and ii) soft
               information including a first set of program code for the webpage that specifies
               how the hard information is to be displayed on the client device;

        determine a variation of the soft information configured to prevent a malicious
               application from identifying the transaction with the client device, the variation of
               the soft information including a second set of program code that specifies how the
               hard information is to be displayed on the client device;

        responsive to determining the variation of the soft information does not change how the
               hard information is displayed, replace the first set of program code with the
               second set of program code;

        responsive to determining that the variation of the soft information changes how the hard
               information is displayed, determine a second variation of the soft information
               configured to prevent a malicious application from identifying the transaction
               with the client device, the second variation of the soft information including a
               third set of program code that specifies how the hard information is to be
               displayed on the client device;

        responsive to determining the second variation of the soft information does not change
               how the hard information is displayed, replace the first set of program code with
               the third set of program code; and transmit at least one message to the client
               device including the hard information and the variation of the soft information or
               the second variation of the soft information.

        107.    The ’759 Patent describes a method and apparatus for determining a variation of

 soft information configured to prevent a malicious application from interacting with hard

 information and determining the variation of the soft information does not change how the hard

 information is displayed at the client device compared to how the hard information was to be

 displayed using the soft information.




                                                 28
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 29 of 132 PageID# 29




        108.    Mr. Ford, the inventor of the ’759 Patent, recognized that “[c]onventional virus

 detection algorithms often fail to detect the malicious nature of the noise because these algorithms

 are configured to detect the presence of the noise’s source rather than the noise itself.” ’759 Patent

 2:40-44. Therefore, by using variations of soft information (which specifies how hard information

 is to be rendered and displayed by a client device) to specify how hard information (data, text, and

 other information that is important for carrying out a transaction by a client) managed by a server

 is displayed on a client device, the security processor can create a prediction as to how the client

 device will render the hard information and then compare the information received from the client

 device to determine if a malicious application has affected or otherwise altered communications

 between the server and client device.

        109.    The ’759 Patent greatly improved upon the prior art at least because malicious

 applications are specifically configured to identify valid codewords and switch between such valid

 codewords. As a result, traditional error correction schemes cannot detect the switch because they



                                                  29
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 30 of 132 PageID# 30




 have no way of identifying whether an error has occurred. A traditional communication system

 would view the resulting altered codeword as valid from its point of view.

        110.    The ’759 Patent describes and claims a specific way to overcome the problem of

 detecting malicious applications by using variations in soft information to form a best guess as to

 how hard information is displayed by a client device, comparing a response from the client device

 to the prediction, and then, if the information included in the response does not match, or is not

 close enough to the prediction, then it will be determined that a malicious program is effecting the

 communication system and a failsafe procedure can then be implemented.




                                                 30
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 31 of 132 PageID# 31




        111.    A person of ordinary skill in the art at the time of the invention would have

 recognized that the steps (and combination of steps) and methods claimed in the ’759 Patent were,

 at the time of invention, unconventional and describe a method and apparatus for malicious

 application detection that, at the time of the invention, was not routine.

        112.    A person skilled in the art at the time of the invention would have understood that

 receiving from a transaction server “i) hard information to transmit to a client device within at least

 one message related to a transaction with the client device, the hard information including at least



                                                   31
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 32 of 132 PageID# 32




 one of a) a data entry field in a webpage for a user of the client device to provide information

 associated with the transaction and b) text or data for display within the webpage that provides

 information related to the transaction, and ii) soft information for transmission to the client device

 within the at least one message, the soft information including a first set of program code for the

 webpage that specifies how the hard information is to be displayed within the webpage on the

 client device” was not, at the time of the invention, conventional, well-understood, nor routine.

        113.    A person of ordinary skill in the art at the time of the invention would have

 understood creating “a variation of the soft information configured to prevent a malicious

 application from determining the transaction with the client device by interacting with the hard

 information, the variation of the soft information including a second set of program code that

 specifies how the hard information is to be displayed within the webpage on the client device” was

 not, at the time of the invention, conventional, well-understood, nor routine.

        114.    A person of ordinary skill in the art at the time of the invention would have

 understood that determining “whether the variation of the soft information changes how the hard

 information is displayed at the client device compared to how the hard information was to be

 displayed using the soft information” was not, at the time of the invention, conventional, well-

 understood, nor routine.

        115.    A person of ordinary skill in the art at the time of the invention would have

 understood that having determined that the variation of soft information does not change how the

 hard information is displayed and then replacing “the first set of program code with the second set

 of program code for the at least one message and transmit[ting] the at least one message to the

 client device including the hard information and the variation of the soft information” was not, at

 the time of the invention, conventional, well-understood, nor routine.




                                                  32
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 33 of 132 PageID# 33




        116.    A person of ordinary skill in the art at the time of the invention would have

 understood that having determined that “the variation of the soft information changes how the hard

 information is displayed at the client device, [and having determined that] a second variation of

 the soft information configured to prevent a malicious application from interacting with the hard

 information, the second variation of the soft information including a third set of program code that

 specifies how the hard information is to be displayed within the webpage on the client device” was

 not, at the time of the invention, conventional, well-understood, nor routine.

        117.    A person of ordinary skill in the art at the time of the invention would have

 understood that determining “the second variation of the soft information does not change how the

 hard information is displayed at the client device compared to how the hard information was to be

 displayed using the soft information” was not, at the time of the invention, conventional, well-

 understood, nor routine.

        118.    A person of ordinary skill in the art at the time of the invention would have

 understood that having the response to “determining the second variation of the soft information

 does not change how the hard information is displayed, replace the first set of program code with

 the third set of program code for the at least one message and transmit[ting] the at least one

 message to the client device including the hard information and the second variation of the soft

 information” was not, at the time of the invention, conventional, well-understood, nor routine.

        119.    A person of ordinary skill in the art at the time of the invention would have

 understood that the combination of steps in claim 1 of the ’759 Patent was not, at the time of the

 invention, conventional, well-understood, or routine.




                                                 33
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 34 of 132 PageID# 34




        120.    A person skilled in the art at the time of the invention would have understood that

 the claims of the ’759 Patent recite steps and structural limitations operating in an unconventional

 manner to achieve an improved operation of a security processor apparatus.

        121.    These technological improvements provide greater cost savings and efficiencies in

 preventing malicious software from infecting host computers and thereby decreasing fraud and all

 of the attendant costs to remedying infected computers, ameliorating client account issues, etc.

        122.    The novel use and arrangement of the specific combinations and steps recited in the

 ’759 claims were not well-understood, routine, nor conventional to a person skilled in the relevant

 field at the time of the inventions.

            UNITED STATES PATENT APPLICATION SERIAL NO. 16/298,537

        123.    SunStone filed United States Patent Application Serial No. 16/298,537 (the “’537

 Application”), on March 11, 2019, and it claims priority to United States Patent No. 10,230,759,

 filed August 31, 2015, which in turn claims priority to United States Patent No. 9,122,870, filed

 September 20, 2012, which then claims priority to United States Provisional Patent Application

 Serial No. 61/557,733, filed on November 9, 2011, and United States Provisional Patent

 Application Serial No. 61/537,380, filed on September. 21, 2011. A true and correct copy of the

 Notice of Allowance, with final claims as amended and allowed, of the ’537 Application is

 attached hereto as Exhibit 11.

        124.    The United States Patent and Trademark Office published the ’537 Application on

 February 6, 2020.

        125.    Since February 6, 2020, all papers in the ’537 Application prosecution file have

 been available to the public.




                                                 34
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 35 of 132 PageID# 35




            126.   On December 17, 2020, the USPTO allowed claims 2, 6, 8, 11, 13, 16, 19-20, 24-

 27, 30-31, 33-36, 38-40, 42-44, and 47 of the ‘537 Application.

            127.   On December 18, 2020, SunStone paid the issue fee.

            128.   The ’537 Application will issue in a form substantially identical to the claims listed

 in Exhibit 11.

            129.   Amended Claim 13 of the ’537 Application (final Claim 10 of the patent to issue)

 recites:

            Claim [10]. A method comprising:

            selecting, via a processor, transactional information to transmit from a server to a
                    communicatively coupled client device based on a request from the client
                    device;

            selecting, via the processor, presentation information corresponding to the
                    transactional information to transmit from the server to the client device,
                    the presentation information specifying how the transactional information
                    is to be displayed;

            transmitting, via the processor, at least one message including the presentation
                   and transactional information from the server to the client device;

            determining, via the processor, a prediction of a response message from the client
                   device based on i) the selected transactional information, ii) how the client
                   device is configured to render the transactional information specified by
                   the presentation information, and iii) expected response information
                   associated with the transactional information that is expected to be
                   provided by a user of the client device;

            receiving, in the processor, the response message from the client device; and

            responsive to information in the response message not matching the prediction,
                   providing, via the processor, an indication there is a malicious application
                   affecting communications between the server and the client device,
            wherein the prediction is further determined by the processor based at least in part
                   by estimating a label of the presentation information,

            wherein the presentation information includes at least one of protocol
                   information, formatting information, positional information, rendering
                   information, style information, transmission encoding information,


                                                     35
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 36 of 132 PageID# 36




                information describing how different layers of a style sheet are to be
                rendered by the client device, or information changing a definition of a
                function in a code library at the client device, and

        wherein the transactional information includes at least one of text, data, pictorial
               information, image information, information requested by the server to
               perform a service for the client device, authentication information,
               refinement information on a type of service requested by the client device,
               financial information, or data management information.

        130.    SunStone is the owner by assignment from the inventor, David Ford, of all right,

 title, and interest in and to the ’537 Application.

        131.    The ’537 Application is valid, enforceable, and was duly issued in full compliance

 with Title 35 of the United States Code after a full and fair examination by the USPTO.

                           F5 NETWORKS AND SHAPE SECURITY

        132.     F5 specializes in application services and application delivery networking

 (“ADN”). F5 technologies focus on the delivery, security, performance, and availability of web

 applications, including the availability of computing, storage, and network resources.

        133.    Shape was founded in 2011 by Derek Smith, Justin Call, and Sumit Agarwal. Smith

 became CEO, Call became VP of R&D, Agarwal became Chief Operating Officer (COO), and

 Shuman Ghosemajumder the chief technology officer (CTO). Ray Rothrock, Ted Schlein,

 and Gaurav Garg were members of the Board of Directors.

        134.    According to Shape,

        Shape’s founders Derek Smith, Justin Call, and Sumit Agarwal launched the
        company to deal with a pattern of increasingly sophisticated attack types they had
        observed.

        Specifically, what they saw in the work they did at the Pentagon and in the defense
        industry was that automation was increasingly used by cybercriminals to create
        fraud on applications which were otherwise secure from a traditional security
        standpoint. Sumit coined the term “credential stuffing” at the time to describe one
        of the most dangerous types of automated attacks, where usernames and passwords




                                                   36
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 37 of 132 PageID# 37




        from one data breach were being used to attempt to log in to completely unrelated
        websites.

 Ex. 12, Interview with Shuman Ghosemajumder, CTO of Shape Security (June 20, 2019),

 available at https://vator.tv/news/2019-06-20-interview-with-shuman-ghosemajumder-cto-of-

 shape-security.

        135.    After a Series A funding round, in February 2014, the company raised $40 million

 in Series C funding from Norwest Venture Partners, Sierra Ventures, and prior investors Kleiner

 Perkins Caufield & Byers, Venrock, Google Ventures, TomorrowVentures and Allegis Capital.

        136.    CNBC named Shape #23 on a list of 50 disruptor companies of 2014. See Ex. 13,

 2014 CNBC's Disruptor 50 (June 17, 2014), available at https://www.cnbc.com/2014/06/17/cnbc-

 disruptor-50.html (last visited Jan. 15, 2021).

        137.    F5 acquired Shape in January 2020 for approximately $1 billion. See Ex. 14, F5 to

 Acquire Shape Security, Transforming Application Security (Dec. 19, 2019), available at

 https://www.f5.com/company/news/press-releases/f5-to-acquire-shape-security (last visited Jan.

 15, 2021); Ex. 15, F5 Completes Acquisition of Shape Security (Jan. 24, 2020), available at

 https://www.f5.com/company/news/press-releases/f5-completes-acquisition-of-shape-security

 (last visited Jan. 15, 2021); Ex. 16, Shape Officially Joins F5 to Defend Every App from Fraud

 and Abuse (Jan. 24, 2020), available at https://blog.shapesecurity.com/2020/01/24/1486/ (last

 visited Jan. 15, 2021).

        138.    As describe in F5’s Annual Report, Form 10-k for the fiscal year ended September

 30, 2020:

        On January 24, 2020, we completed the acquisition of Shape Security ("Shape"), a
        leader in online fraud and abuse prevention, adding protection against automated
        attacks, bots, and targeted fraud to F5’s world-class portfolio of application delivery
        and security solutions. The acquisition delivers value to customers by combining
        F5’s expertise in powering over half of the world’s applications across multi-cloud


                                                   37
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 38 of 132 PageID# 38




         environments, with Shape’s insight from mitigating one billion application attacks
         per day through sophisticated AI, cloud-based analytics, and anti-fraud
         technologies. Together, F5 and Shape represent an end-to-end application security
         solution, reducing infrastructure complexity, protecting our customers against
         losses from online fraud, reputational damage, and disruptions to critical online
         services.

 Ex. 17, Annual Report, Form 10-K, at 3 (Certified Nov. 13, 2020).

         139.    F5 represented in its Annual Report that:

         Our acquisition of Shape Security brings the leader in online fraud and abuse
         prevention, adding protection against automated attacks, bots, and targeted fraud,
         to F5’s world-class portfolio of application security and delivery technologies.
         Together, F5 and Shape represent an end-to-end application security solution,
         reducing infrastructure complexity, protecting our customers against losses from
         online fraud, reputational damage, and disruptions to critical online services.

 Id. at 4.

         140.    According to F5:

         Shape invented the field of credential stuffing protection, an attack where
         cybercriminals use stolen passwords from third-party data breaches to take over
         other online accounts. In 2018, the company was ranked by Deloitte as the #1
         fastest-growing company by revenue in Silicon Valley, and it currently protects the
         largest banks, airlines, retailers, and federal agencies in the world. In addition to
         credential stuffing attacks, its fraud and abuse prevention platform defends against
         other advanced attacks that bypass security and fraud controls.

 Ex.     18,    Defending    every   application    in   a   multi-cloud     world,   available   at

 https://www.f5.com/products/security/shape-security (last visited Jan. 15, 2021).

         141.    According to F5:

         Together, F5 and Shape can help to ensure that the world’s applications operate
         effectively and securely, end-to-end.

         The acquisition brings together F5, a global leader in application delivery and
         services, and Shape Security, a global leader in application fraud and abuse
         protection.

         Together, our combined solutions can save our customers billions of dollars
         currently lost to fraud and abuse, and prevent reputational damage and disruptions
         to critical online services.



                                                   38
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 39 of 132 PageID# 39




        F5 + Shape delivers end-to-end application security using the industry’s most
        sophisticated AI/ML platform for application defense—one that already provides
        accurate and effective security outcomes at scale more than 1 billion times a day
        for some of the largest, most-attacked applications in the world.

 Id.

        142.    F5 products, apps, and websites change their source code constantly to prevent

 automated attacks. F5’s products protect web apps from bots and other automated attacks by

 delivering continuous protection, even when attackers retool. The managed service prevents

 sophisticated attacks including those on the OWASP Automated Threats to Web Applications list.

 See    How     Silverline    Shape    Defense     Works       (June   1,   2020),    available    at

 https://www.youtube.com/watch?v=wJS5xDfyAs4 (last visited Jan. 15, 2021).

        143.    F5’s products, which include legacy Shape products and F5 products incorporating

 Shape technology, aim to block online threats from bots, malware, and phishing attacks. In

 addition, F5’s products allow organizations to receive immediate alerts, and to report or flag to the

 organization whenever a new threat is launched against them or their customers. See How

 Silverline     Shape        Defense      Works        (June     1,     2020),       available     at

 https://www.youtube.com/watch?v=wJS5xDfyAs4 (last visited Jan. 15, 2021).

        144.    According to Shape, Shape’s technology platform stops sophisticated fraud and

 cybercriminal attacks which bypass standard security controls. Ex. 12, Interview with Shuman

 Ghosemajumder, CTO of Shape Security (June 20, 2019), available at https://vator.tv/news/2019-

 06-20-interview-with-shuman-ghosemajumder-cto-of-shape-security (last visited Jan. 15, 2021).

        145.    Shape’s annual revenue, when it was acquired by F5 in 2020, was approximately

 $70 million. Ex. 19, F5 Networks will acquire Shape Security for $1 billion to bolster online fraud

 protection services (Dec. 19. 2019), available at https://www.geekwire.com/2019/f5-networks-




                                                  39
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 40 of 132 PageID# 40




 will-acquire-shape-security-1b-bolster-online-fraud-protection-services/ (last visited Jan. 15,

 2021).

                                    THE ACCUSED F5 PRODUCTS

          146.     According to F5, F5 offers a suite of application security and fraud prevention

 solutions that protect more than 4 billion transactions per week from attack. Ex. 18, Defending

 every           application       in       a      multi-cloud       world,        available        at

 https://www.f5.com/products/security/shape-security (last visited Jan. 15, 2021).

          147.     F5 integrated Shape’s products and services into F5’s past and current offerings,

 including at least Shape Connect, ShapeShifter Elements, Shape Defense, Shape Enterprise

 Defense, Shape AI Fraud Engine, and F5 Silverline Shape Defense.

          148.     According to F5, Shape Connect brings the Shape anti-bot and fraud protection

 technology to the mid-market at an affordable price. Ex. 20, New Solution from Shape Security

 brings Enterprise-grade Online Fraud Protection to the Mid-Market (May 7, 2019), available at

 https://www.shapesecurity.com/press-releases/press-release-may2019 (last visited Jan. 15, 2021).

 Shape Connect allows organizations without security and IT teams to protect their online

 businesses against sophisticated bots, credential stuffing and other attacks that lead to fraud. Id.

          149.     According to F5, ShapeShifter Elements performs a method that defeats automated

 attacks on a website. ShapeShifter Elements implements a Bot Wall that works in conjunction with

 a load balancer to transform portions of webpage code to make a webpage undecipherable by an

 automated bot attack.         Ex. 21, Introducing the Shape Shifter (Jan. 21, 2014), available at

 https://blog.shapesecurity.com/tag/shape-shifter/ (last visited Jan. 15, 2021).




                                                   40
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 41 of 132 PageID# 41




 Ex.        22,        The     Shape        Botwall        Service,      available     at

 https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/    (last

 visited Jan. 21, 2021).




                                            41
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 42 of 132 PageID# 42




        150.     According to F5, Shape Defense uses a two-stage process to deliver highly accurate

 real-time detection and mitigation, as well as provide sustained protection through attacker

 retooling. See Ex. 23, 2020 Shape Defense Datasheet, https://info.shapesecurity.com/rs/935-ZAM-

 778/images/Shape%20Defense%20-%20Product%20datasheet.pdf (last visited Jan. 15, 2021).

 Stage 1 evaluates each transaction across a set of proprietary risk factors that include network,

 activity, user, device and account factors. Id. These risk factors are evaluated in light of everything

 Shape has learned across its global customer base. Id. Shape Defense’s Stage 1 sees all traffic -

 including mitigated automation traffic – and also includes insights learned from detecting

 fraudulent activity across other Shape clients (aggregated defense from aggregated insights). Id.

 Shape Defense’s Stage 2 defense counters the attackers’ evolution with an after-action machine

 learning and human analysis. Specifically, Shape Defense’s Stage 2 defensive system leverages

 three tiers of supervised and unsupervised learning and provides unparalleled protection. Shape AI

 Cloud, which is integrated into Shape Defense, analyzes all transactions to proactively recognize

 retooled attacks.




 Ex.   23,     2020   Shape    Defense     Datasheet,    https://info.shapesecurity.com/rs/935-ZAM-

 778/images/Shape%20Defense%20-%20Product%20datasheet.pdf (last visited Jan. 15, 2021);




                                                   42
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 43 of 132 PageID# 43




 Ex. 24, Shape Defense, available at https://www.shapesecurity.com/shape-defense (last visited

 Jan. 15, 2021).

          151.     According to F5, Shape Enterprise Defense determines in real-time if an application

 request is from a fraudulent source and then takes an enterprise-specified action, such as blocking,

 redirecting,    or    flagging   the   request.        Ex.   25,   Shape   Security,   available   at

 https://www.shapesecurity.com (last visited Jan. 15, 2021); Ex. 26, Shape Enterprise Defense (last

 visited Dec. 30, 2020), available at https://www.shapesecurity.com/shape-enterprise-defense (last

 visited Jan. 15, 2021); Ex. 28, Shape Enterprise Defense Solution Overview (last visited Dec. 30,

 2020),               available            at             https://info.shapesecurity.com/rs/935-ZAM-

 778/images/Shape%20Enterprise%20Defense%20Solution%20Overview.pdf (last visited Jan. 15,

 2021);. The Shape Enterprise Defense product is used by eight of the top 12 US banks, five of the

 top ten global airlines, two of the top five global hotels, and two of the largest US government

 agencies. See Ex. 27, New Product Protects SMBs From Credential Stuffing Attacks (May 8,

 2019),    available     at   https://www.securityweek.com/new-product-protects-smbs-credential-

 stuffing-attacks (last visited Jan. 15, 2021).




                                                   43
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 44 of 132 PageID# 44




 Ex. 28, Shape Enterprise Defense Solution Overview, available at

 https://info.shapesecurity.com/rs/935-ZAM-

 778/images/Shape%20Enterprise%20Defense%20Solution%20Overview.pdf (last visited Jan.

 15, 2021).

        152.   Shape Enterprise Defense uses the Shape Defense Engine in conjunction with the

 Shape AI Cloud.




                                              44
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 45 of 132 PageID# 45




 Ex. 26, Shape Enterprise Defense, available at https://www.shapesecurity.com/shape-enterprise-

 defense (last visited Jan. 15, 2021).

        153.    According to F5, Silverline Shape Defense protects online applications from

 automated bot attacks wielding advanced threats like credential stuffing, unwanted scraping,

 carding and automation traffic to penetrate company defenses. Ex. 29, Silverline Shape Defense,



                                               45
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 46 of 132 PageID# 46




 available at https://www.f5.com/products/security/silverline/shape-defense (last visited Jan. 15,

 2021); Ex. 30, F5 Silverline Shape Defense, available at https://www.f5.com/pdf/products/f5-

 silverline-shape-defense-datasheet.pdf (last visited Jan. 15, 2021). According to F5, Silverline

 Shape Defense leverages Shape technology. Ex. 29, Silverline Shape Defense, available at

 https://www.f5.com/products/security/silverline/shape-defense (last visited Jan. 15, 2021).




 Ex.         29,          Silverline         Shape          Defense,          available         at

 https://www.f5.com/products/security/silverline/shape-defense (last visited Jan. 15, 2021).




                                                46
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 47 of 132 PageID# 47




 How Silverline Shape Defense Works, F5 DevCentral (June 1, 2020), available at

 https://www.youtube.com/watch?v=wJS5xDfyAs4.

        154.   F5 represented in its Annual Report that:

        Silverline provides customers fully-managed application security. Current
        offerings include Silverline Web Application Firewall, Silverline DDoS Protection,
        and Silverline Threat Intelligence Services. These services provide enterprise and
        service provider customers with F5’s proven security technologies coupled with
        world-class security professionals. Silverline’s Security Operations Center experts
        set up, manage, and support each customer's application solutions as an extension
        to the customer’s staff. Shape technology was combined in F5's fiscal third quarter
        with F5's Silverline managed services platform to launch Silverline Shape Defense,
        creating a version of Shape’s technology platform capabilities for customers who
        prefer a managed service.

 Ex. 17, Annual Report, Form 10-K, at 6 (Certified Nov. 13, 2020).

        155.   F5 further represented in its Annual Report that:

        Shape’s technology platform enables generalized AI-powered user analytics. While
        Shape has focused on using these capabilities to detect advanced fraud and abuse,
        going forward, the same technology is being integrated throughout F5 to create




                                                47
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 48 of 132 PageID# 48




        general AI-powered user analytics capabilities within and beyond cybersecurity use
        cases.

 Id.

        156.    According to F5, Shape AI Fraud Engine, which is utilized and integrated into

 Shape Defense, is focused on understanding intent and connects context across different browsers

 and devices used by the same user, as well as observations from across Shape’s entire network.

 Ex. 31, Shape AI Fraud Engine, available at https://www.shapesecurity.com/shape-ai-fraud-

 engine (last visited Jan. 15, 2021); Ex. 32, SAFE – Shape AI Fraud Engine, available at

 https://info.shapesecurity.com/rs/935-ZAM-778/images/Shape%20AI%20Fraud%20Engine-

 Product%20Datasheet.pdf (last visited Jan. 15, 2021). Shape AI Fraud Engine feeds this data and

 enterprise fraud files into an AI engine that determines a single, high-fidelity, real-time outcome.

 Id. Shape AI Fraud Engine delivers fraud reductions immediately and continues to drive fraud

 down more and more in each successive month as the engine consumes more data. Id. The

 application leverages the technology acquired from Shape. Ex. 33, F5 Networks intros new fraud

 detection engine based on Shape Security acquisition (Oct. 6, 2020), available at

 https://www.zdnet.com/article/f5-networks-intros-new-fraud-detection-engine-based-on-shape-

 security-acquisition/ (last visited Jan. 15, 2021).




                                                   48
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 49 of 132 PageID# 49




 Id.
          157.   F5 products, apps, and websites change their source code constantly, to prevent

 automated attacks. A review of source code from the corporate websites of F5 customers reveals

 the use of F5 technology. For example, source code from the corporate websites of Starbucks

 Corp. and Wells Fargo & Company was collected on December 31, 2019. Similarly, source code

 was collected on January 6, 2021, from the corporate website of Capital One. See Ex. 34, available

 at https://www.shapesecurity.com/web-application-security/starbucks (last visited Jan. 21, 2021);

 Ex. 35, How Starbucks Combats Account Takeover (ATO) (June 28, 2018), available at

 https://blog.shapesecurity.com/2018/06/28/how-starbucks-combats-account-takeover-ato/;        Ex.

 36, Shape Security Raises $26M As Cybersecurity Puts More Money In The Bank (Nov. 1, 2018),

 available at https://news.crunchbase.com/news/shape-security-raises-26m-as-cybersecurity-puts-

 more-money-in-the-bank/ (last visited Jan. 15, 2021); Ex. 6, Open Banking, available at

 https://www.f5.com/solutions/banking-and-financial-services/open-banking (last visited Jan. 15,

 2021).

          158.   One feature of the F5 Shape Defense and Shape Enterprise Defense products is the

 protection of applications and websites by changing their source code constantly, to prevent


                                                49
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 50 of 132 PageID# 50




 automated attacks. A review of source website code for the corporate websites of Starbucks Corp.

 and Wells Fargo & Company reveals the use of this functionality.




 Ex. 37, Correspondence from D. Majewski to Shape Security at 5 (Jan. 14, 2020).




 Id. at 6.




                                               50
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 51 of 132 PageID# 51




        159.    A review of source website code for the corporate website of Capital One reveals

 the use by Capital One of at least certain functions of Shape Enterprise Defense.




                                                51
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 52 of 132 PageID# 52




 See      Capital       One       Customer        Sign       In      Webpage,         available      at

 https://verified.capitalone.com/auth/signin (last visited Jan. 14, 2021).

        160.    Shape filed patent applications directed to the above-referenced technology

 beginning in March 2013, with later, more substantive filings directed to the same subject matter

 filed in 2014 and 2015.

                     F5’S INFRINGEMENT OF SUNSTONE’S PATENTS

        161.    F5 has infringed and continues to infringe one or more claims of each of the ’870

 and ’759 Patents and the ’537 Application (the “Asserted Patents”) by engaging in acts that

 constitute infringement under 35 U.S.C. § 271, including but not necessarily limited to making,

 using, selling, and/or offering for sale, in this district and elsewhere in the United States, and/or

 importing into this district and elsewhere in the United States, the Shape Connect, ShapeShifter

 Elements, Shape Defense, Shape Enterprise Defense, Shape AI Fraud Engine, and Silverline Shape

 Defense, alone or in conjunction with one another (collectively, “the Accused Products”).

        162.     In addition to directly infringing the Asserted Patents pursuant to 35 U.S.C. §

 271(a), either literally or under the doctrine of equivalents, or both, F5 indirectly infringes all the

 Asserted Patents by instructing, directing and/or requiring others, including its customers,

 purchasers, users, and developers, to perform all or some of the steps of the method claims, either

 literally or under the doctrine of equivalents, or both, of the Asserted Patents.

        163.    F5 has willfully infringed the ’870 and ’759 Patents. SunStone is informed and

 believes that F5, either alone or through Shape, had knowledge of the Asserted Patents through

 various channels and despite its knowledge of SunStone’s patent rights, engaged in egregious

 behavior warranting enhanced damages.




                                                   52
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 53 of 132 PageID# 53




        164.    Shape submitted a provisional patent application, United States Provisional Patent

 Application Serial No. 61/801,142 (the “Shape ’142 Application”), directed to subject matter

 substantially similar to that claimed in the Asserted Patents and also to that developed and

 marketed by SunStone on March 15, 2013. In the Shape ’142 Application, the inventors used the

 term “random,” rather than “polymorphism” to describe their invention, where 32 of those

 references were to “random” changes to the page. Similarly, Shape filed additional patent

 applications in October 2013, which used the term “random ways” to describe their purported

 invention.

        165.    At the time of the filing of the Shape ’142 Application., Shape did not use the term

 “polymorph” or any derivative in its patent applications, which is consistent with its description in

 the press:

        Our technology uses a unique approach to security which has demonstrated
        extremely high efficacy against some of the most serious attacks today, such as
        Man-in-the-Browser,” said co-founder Sumit Agarwal in an email to VentureBeat.
        “The demand from customers has been so high that we have raised a Series B to
        invest more and move even faster.”

 Ex. 38, Shape Security gets $20M second round while still not revealing its products (Jan. 7,

 2013), available at https://venturebeat.com/2013/01/07/shape-security-funding/ (last visited Jan.

 15, 2021).

        166.    The above-referenced article further stated:

        Shape also has well-respected security investors on its board, including KPCB’s
        Ted Schlein, known for being an early employee in antivirus giant Symantec,
        among other accomplishments.

 Id.

        167.    Ted Schlein is a General Partner at Kleiner Perkins Caufield & Byers. See Ex. 39,

 Ted Schlein Bio, available at https://www.kleinerperkins.com/people/ted-schlein/ (last visited Jan.




                                                  53
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 54 of 132 PageID# 54




 15, 2021). Mr. Schlein was an investor in in Shape and was a member of its Board of Directors.

 See    Ex.    40,    Forbes     Profile,   available     at    https://www.forbes.com/profile/ted-

 schlein/?sh=298dd0af3532 (last visited Jan. 15, 2021); Ex. 41, LinkedIn Profile (last visited Jan.

 14, 2021).

        168.    In November 2013, Dr. Ford reached out to Ted Schlein at Kleiner Perkins in an

 effort to gauge interest in potential investment in SunStone. Attached to the email was a “one-

 pager,” describing SunStone’s solution:

        SunStone is a server-side approach to e-Commerce session integrity that detects
        virus activity at client endpoints. It does this by hijacking the hard, computer
        science problems of “virus polymorphism” and “zero-day” vulnerability and puts
        them to work for the defense!
        ...
        The components are not static but “polymorphic”: they may be redesigned and
        repackaged in a great variety of ways and still maintain their original functionality.
        This effectively turns the tables and presents the virus polymorphism problem as a
        challenge for the bad guys.

 Ex. 42, Email from D. Ford to T. Schlein and attachments (Nov. 26, 2013).

        169.    Beginning in December 2013, Shape’s patent applications began referencing

 “polymorphism” and began to deemphasize the usage of “random.” Similarly, the press

 descriptions of Shape began to highlight the use of polymorphism, similar to the “one-pager” that

 Dr. Ford sent to Schlein:

        Botnets can’t be stopped largely because the bad guys have mastered a technique,
        called polymorphism, by which they continually tweak the underlying malicious
        code to stay a step ahead of the latest security updates.

        Shape's co-founders came up with the notion of using polymorphism against the
        bad guys. Shape's technology doesn’t bother trying to detect botnet activity.
        Instead, it continually scrambles the exchange of information taking place between
        a Web server and a Web site visitor, be it a legit user or a malicious bot.

        Gartner banking security analyst Avivah Litan credits Shape for breaking new
        ground. “You’ve got to hand it to them, they did something revolutionary, and you
        don’t see revolutionary technology very often,” Litan says. “No one ever comes up


                                                 54
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 55 of 132 PageID# 55




        with new ideas in security. It’s always variations of old ideas and incremental
        changes.”

        ...

        Ted Schlein, a managing partner at Kleiner Perkins Caufield & Byers, says Shape
        has concocted the Internet’s first “botwall.”
        “What the world needs is a new tier of security architecture that blocks all
        commands from bots, malware and scripts,” Schlein says. “Shape has successfully
        created the world's first botwall. The Internet badly needs this.”

 Ex. 43, Can Shape Security revolutionize Web defense? (Jan. 21, 2014), available at

 https://www.usatoday.com/story/cybertruth/2014/01/21/can-shape-security-revolutionize-web-

 defense/4656467/ (last visited Jan. 21, 2021).

        170.    This change in direction by Shape, from “random” to “polymorph,” is further

 shown in the graph below detailing the use of the terms in Shape patents:




                                                  55
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 56 of 132 PageID# 56




          171.   On January 21, 2014, Shape launched its ShapeShifter product. Ex. 44, Introducing

 the         Shape         Shifter        (Jan.         21,       2014),         available      at

 https://blog.shapesecurity.com/2014/01/21/introducing-the-shape-shifter/ (last visited Jan. 15,

 2021).

          172.   Shape described the product as:

          The ShapeShifter uses real-time polymorphism as a defense—it dynamically
          changes website code to break automated attacks. Cybercriminals have long used
          polymorphism to hide malware by making the malware appear to be different upon
          every new infection. We harness polymorphism to make the source code of
          websites appear differently on every page view, which has the effect of defeating
          malware, botnets and scripts. All of this happens without creating any user-visible
          changes. The website looks and feels exactly the same to legitimate users, but the
          underlying site code (HTML, JavaScript, and CSS) is different on every pageview.
          Because bots must reference the content is some manner, this never-ending
          modulation of the site code breaks scripts and deflects attacks. Ultimately, the
          ShapeShifter aims to stop non-human visitors from executing large-scale



                                                   56
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 57 of 132 PageID# 57




        automated attacks. This may help break the economics of breaches like the one
        Target experienced in late 2013, by eliminating the monetization path.

 Id. (emphasis added).

        173.    On January 14, 2020, SunStone’s counsel sent Shape notice that Shape was

 “infringing some of Sunstone’s critical intellectual property, and in particular Shape Security is

 infringing some of Sunstone’s patents related to network and device security.” See Ex. 37,

 Correspondence from D. Majewski to Shape Security at 1 (Jan. 14, 2020) (the “Notice Letter”).

        174.    The Notice stated:

        Based on Sunstone’s diligent investigation to date, it appears that Shape Security
        has a nearly identical security product that is disclosed in the above-referenced
        patents and that Shape Security’s product infringes Sunstone’s patents. In the past,
        Shape Security has referred to this feature as “Shapeshifter”, “polymorphism”, and
        “transmutation”. The claim chart below shows one example of Shape Security’s
        infringement—in particular, the claim chart shows how Shape Security infringes
        Claim 15 of U.S. Patent No. 10,230,759 using the latest available information from
        Shape Security’s 2016 website.

 Id.

        175.    The Notice Letter further included claim charts detailing the infringement of at least

 ShapeShifter Elements. Id. at 2-4. The Notice Letter concluded that “Shape Security is presently

 infringing at least Sunstone’s website security patents referenced above,” which includes the ’870

 and ’759 Patents. Id. at 5.

        176.    The Notice Letter included additional details of Shape’s infringement, including

 screen shots of website source code for Starbucks Corp. and Wells Fargo & Company. Id.

        177.    The Notice Letter further noted that SunStone first filed the above-described feature

 with the U.S. Patent and Trademark Office on September 21, 2011. Shape Security did not file a

 patent application directed to the same subject matter until March 15, 2013, with later more

 substantive filings directed to the same subject matter being filed in 2014 and 2015.” Id. at 6.




                                                 57
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 58 of 132 PageID# 58




        178.    F5 completed the acquisition of Shape on January 24, 2020. SunStone is informed

 and believes that F5 gained knowledge of at least the ’870 and ’759 Patents as a result of the

 acquisition of Shape.

        179.    SunStone is informed and believes that despite F5 and Shape’s knowledge of the

 Asserted Patents and SunStone’s patented technology, F5 and Shape made the deliberate

 decision(s) to sell products and services that each knew infringe SunStone’s Asserted Patents.

        180.    SunStone is informed and believes that F5 has undertaken no efforts to avoid

 infringement of the Asserted Patents, despite F5’s knowledge and understanding that F5’s products

 and services infringe these patents. Thus, F5’s infringement of Asserted Patents is willful and

 egregious, warranting enhancement of damages.

        181.    SunStone is informed and believes that F5 knew or was willfully blind to the

 Asserted Patents and their infringement thereof. Despite this knowledge and/or willful blindness,

 F5 has acted with blatant and egregious disregard for SunStone’s patent rights with an objectively

 high likelihood of infringement.

        182.    Shape’s infringing actions have negatively affected SunStone’s business. For

 example, SunStone was in contact with Wells Fargo & Company in mid-January 2015. Shortly

 after its contact with SunStone, Wells Fargo & Company implemented a very similar solution to

 SunStone’s proposed solution using Shape’s products. Similarly, Shape lost business with the

 National Security Agency (SunStone first proposed a solution in March 2015), Nike, Inc.

 (SunStone first proposed a solution in September 2015), and the potential acquirer Imperva

 (SunStone first proposed a solution in March 2016). Shape’s infringement has been a significant

 factor in undercutting SunStone’s technology advantage and, thus, the ability to acquire customers.




                                                 58
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 59 of 132 PageID# 59




        183.    Also, before F5 or Shape was aware of the technology, SunStone filed its patent

 applications regarding the conversion, injection, or transformation of webpage code into a format

 that prevents interference by a malicious system. More specifically, SunStone filed a provisional

 application covering the above-described feature with the United States Patent and Trademark

 Office on September 21, 2011. Shape did not submit a patent application directed to the same

 subject matter until March 15, 2013, with subsequent filings filed in 2014 and 2015.

                                          CAPITAL ONE

        184.    Capital One was founded in 1994 in Richmond, Virginia.

        185.    Capital One is an American bank holding company specializing in credit cards, auto

 loans, banking, and savings accounts, headquartered in McLean, Virginia with operations

 primarily in the United States. See Ex. 45, Capital One IR Overview, available at https://ir-

 capitalone.gcs-web.com/investor-relations?c=70667&p=irol-irhome (last visited Jan. 15, 2021).

        186.    Capital One is the twelfth largest bank in the United States and has developed a

 reputation for being a technology-focused bank. See Ex. 46, FDIC Quarterly, available at

 https://www.fdic.gov/bank/analytical/quarterly/index.html (last visited Jan. 15, 2021).

        187.    With a market share of 5%, Capital One is also the second largest auto finance

 company in the United States. See Ex. 47, Ally Financial leads in Q2 auto loan market share,

 Experian          says           (Oct.          10,          2018),          available         at

 https://www.autonews.com/article/20181010/FINANCE_AND_INSURANCE/181019869/ally-

 financial-leads-in-q2-auto-loan-market-share-experian-says (last visited Jan. 15, 2021).

               THE ACCUSED CAPITAL ONE PRODUCTS AND SERVICES

        188.    The Shape Enterprise Defense product is used by eight of the top 12 US banks,

 including Capital One. See Ex. 27, New Product Protects SMBs From Credential Stuffing Attacks




                                                 59
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 60 of 132 PageID# 60




 (May    8,    2019),   available at     https://www.securityweek.com/new-product-protects-smbs-

 credential-stuffing-attacks (last visited Jan. 15, 2021). As noted above, Shape Enterprise Defense

 uses the Shape Defense Engine in conjunction with the Shape AI Cloud. Ex. 26, Shape Enterprise

 Defense (last visited Jan. 7, 2020), available at https://www.shapesecurity.com/shape-enterprise-

 defense (last visited Jan. 15, 2021).

        189.     Capital One is a customer of F5 and will have information relevant to SunStone’s

 claims of infringement. According to F5:

        In many open banking applications, every millisecond matters. With F5, you can
        achieve previously impossible speeds through real-time APIs. Take Capital One’s
        developer portal. F5 technology has enabled them to scale applications to 12 billion
        operations per day, with peaks of 2 million operations per second at latencies of
        just 10–30 milliseconds.

 Ex. 6, Open Banking, available at https://www.f5.com/solutions/banking-and-financial-

 services/open-banking (last visited Jan. 15, 2021).

        190.     A review of source website code for the corporate website of Capital One

 demonstrate that the website obfuscates the source code constantly, to prevent automated attacks.




                                                  60
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 61 of 132 PageID# 61




 Capital One Customer Sign In Webpage, available at https://verified.capitalone.com/auth/signin

 (last visited Jan. 14, 2021).

         191.    Capital One’s use of Shape Enterprise Defense is shown in the first line of the code

 of the Java Script file cp_common.js:




                                                  61
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 62 of 132 PageID# 62




 Id.

        192.   The Java Script code further shows the function initCustomEvent for the Shape

 Enterprise Defense:




                                             62
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 63 of 132 PageID# 63




 Id.

        193.    Moreover, the Java Script code shows that Capital One changes the source code

 constantly, to prevent automated attacks.




                                              63
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 64 of 132 PageID# 64




 Id.

                CAPITAL ONE’S INFRINGEMENT OF SUNSTONE’S PATENTS

         194.    Capital One has infringed and continues to infringe one or more claims of each of

 the Asserted Patents by engaging in acts that constitute infringement under 35 U.S.C. § 271,

 including but not necessarily limited to using in this district and elsewhere in the United States

 methods, systems, and apparatuses that infringe the Asserted Patents.

         195.    In addition to directly infringing the Asserted Patents pursuant to 35 U.S.C. §

 271(a), either literally or under the doctrine of equivalents, or both, Capital One indirectly infringes

 all the Asserted Patents by instructing, directing and/or requiring others, including its customers

 and users, to perform all or some of the steps of the method claims, either literally or under the

 doctrine of equivalents, or both, of the Asserted Patents.

         196.    Capital One has willfully infringed each of the Asserted Patents. SunStone is

 informed and believes that Capital One had knowledge of the Asserted Patents through various



                                                   64
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 65 of 132 PageID# 65




 channels and despite its knowledge of SunStone’s patent rights, engaged in egregious behavior

 warranting enhanced damages.

        197.    One or around May 2015, Jeff Newman, Chairman of SunStone’s Board of

 Directors at the time, reached out to Tony Spinelli at Capital One on behalf of SunStone.

        198.    Mr. Newman notified Mr. Spinelli, in part, that:

        SunStone aggressively targets Advanced Persistent Threats (polymorphic, trojan
        viruses, APTs). Three years stealth in the making (IP and patents), SunStone is
        unique “inside-the-session Active Defense” and proactively tackles pain of
        persistent viral attack, embed programs (APT, polymorphisms). Aggressive inner
        session defense through constantly changing polymorphic boobie-traps with live
        analysis. Biodiverse advantages, delivered as IP and a service. Easily scales to any
        industry segment, enterprise to mid-market, commercial to fed gov or SLED.

 Ex. 48, Email Chain Between SunStone and Capital One (May 26, 2015, through August 23, 2015)

 (emphasis added).

        199.    Over the course of the next three months, SunStone spoke with or presented via

 demonstration the SunStone technology to numerous individuals at Capital One, including

 Tony Spinelli, Nami Mufti, Erik Rolf, Denice Roach, Adam Boutin, and Ivan Ferko. Id.

        200.    SunStone was informed on August 23, 2015, that Capital One did “not wish to

 further engage in discussions with SunStone.” Id.

        201.    SunStone is informed and believes that despite Capital One’s knowledge of the

 Asserted Patents and SunStone’s patented technology, Capital One made the deliberate decision(s)

 to sell products and services that it knew infringe SunStone’s Asserted Patents.

        202.    SunStone is informed and believes that Capital One knew or was willfully blind to

 SunStone’s technology and the Asserted Patents. Despite this knowledge and/or willful blindness,

 Capital One has acted with blatant and egregious disregard for SunStone’s patent rights with an

 objectively high likelihood of infringement.




                                                 65
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 66 of 132 PageID# 66




        203.    SunStone is informed and believes that Capital One has undertaken no efforts to

 avoid infringement of the Asserted Patents, despite Capital One’s knowledge and understanding

 that Capital One’s products and services infringe these patents. Thus, Capital One’s infringement

 of the Asserted Patents is willful and egregious, warranting enhancement of damages.



                                FIRST CAUSE OF ACTION
         (F5’s Direct Infringement of the ’870 Patent pursuant to 35 U.S.C. § 271(a))

        204.    SunStone repeats, realleges, and incorporates by reference, as if fully set forth

 herein, the allegations of the preceding paragraphs, as set forth above.

        205.    F5 has infringed and continues to infringe at least Claims 1-20 and 37-38 of the

 ’870 Patent by, among other things, making, using, selling, testing, performing methods, offering

 for sale in the United States, and/or importing into the United States—without license or

 authority—including its own use and testing of, products, devices, or systems, including the

 Accused Products that fall within the scope of one or more claims of the ’870 Patent in violation

 of at least 35 U.S.C. § 271(a).

        206.    F5’s infringing Accused Products include, without limitation, Shape Connect,

 ShapeShifter Elements, Shape Defense, Shape Enterprise Defense, Shape AI Fraud Engine, and

 Silverline Shape Defense and other solutions with the same or similar features and functionality

 that satisfy each element of one or more asserted claims. Each of the above-referenced Accused

 Products incorporates or builds upon Shape Defense.

        207.    F5’s acts of making, using, importing, selling, and/or offering for sale accused

 products and services have been without the permission, consent, authorization, or license of

 SunStone.




                                                 66
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 67 of 132 PageID# 67




        208.   The Accused Products embody the patented invention of the ’870 Patent and

 infringe the ’870 Patent because they practice a method comprising:

        receiving, in a security server from a transaction server, transactional information to
                transmit to a client device based on a transaction with the client device;

        receiving, in the security server from the transaction server, presentation information
                corresponding to the transactional information;

        modifying, via the security server, at least some of the presentation information;

        transmitting, via the security server, the modified presentation information and
               transactional information to the client device;

        determining, via the security server, an acceptable response based on i) the modified
               presentation information and the transactional information, ii) how the client device
               is configured to render the transactional information, and iii) predicted response
               information associated with the transactional information that is expected to be
               provided by a user of the client device; and

        responsive to information in a response message from the client device not matching the
               acceptable response, providing an indication there is a malicious application
               affecting communications between the transaction server and the client device,
               wherein the acceptable response is further determined based at least in part by at
               least one of: (a) estimating locations of rendered features and functions as displayed
               by the client device, (b) estimating locations of rendered page geometry of the
               features and functions, (c) estimating relative locations between text, input boxes,
               buttons, and advertisements as displayed by the client device, (d) estimating a label
               of the presentation information, (e) estimating a utilization of a codeword set based
               on the presentation information and transactional information, and (f) estimating a
               utilization of a codeword set based on actions taken by at least one of the user and
               the client device.

 ’870 Patent, Claim 39.

        209.   According to F5 and historical Shape documentation, the Accused Products utilize

 the Shape Defense platform. As shown by historical Shape documentation, the Accused Products

 perform a method using a security server. For example, ShapeShifter Elements performs a method

 using a security server, functioning as a Shape Botwall Service, located between the web server

 and the client user.     Ex. 49, The Shape Botwall Service (Sept. 10, 2015), available at




                                                 67
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 68 of 132 PageID# 68




 https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/                  (last

 visited Jan. 21, 2021). Prior to being launched as ShapeShifter Elements, the Shape product was

 known as PolyRef and was presented in a technical paper as early as June 2014. Ex. 50, Xinran

 Wang, et al., Polymorphism as a Defense for Automated Attack of Websites at 513–530 (Springer

 International Publishing, Switzerland 2014).

        210.    The Accused Products receive in a security server from a transaction server,

 transactional information to transmit to a client device based on a transaction with the client device.

 For example, the transactional server sends the transactional information to the security server.

 Transactional information includes at least the coding and variables surrounding the hard

 information, such as a user ID / username or password, that is essential to completing the

 transaction such as a login. In this configuration, ShapeShifter Elements can be a virtual server

 (determined in discovery) being functionally provided through software implementation rather

 than a physical device (i.e., SAAS).




                                                   68
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 69 of 132 PageID# 69




 Ex.    49,    The    Shape     Botwall     Service    (Sept.    10,   2015),     available     at

 https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/             (last

 visited Jan. 21, 2021); Ex. 50, Xinran Wang, et al., Polymorphism as a Defense for Automated

 Attack of Websites at 513–530 (Springer International Publishing, Switzerland 2014).

        211.   F5 now refers to ShapeShifter Elements as Shape Defense, which includes the

 functionality of ShapeShifter Elements. Shape Defense offers greater coverage and tracking but

 still focuses on preventing sophisticated bot attacks on key web pages. The key web pages

 protected include login and checkout but cover other key pages so that Shape Defense can prevent

 bots from Account Takeover, Carding, Inventory Hoarding, Scraping, Gift Card Attacks and

 Marketing Fraud.




                                               69
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 70 of 132 PageID# 70




                                      70
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 71 of 132 PageID# 71




 Ex. 23, 2020 Shape Defense Datasheet, available at https://info.shapesecurity.com/rs/935-ZAM-

 778/images/Shape%20Defense%20-%20Product%20datasheet.pdf (last visited Jan. 15, 2021)

 (annotations added).

        212.    According to F5 and historical Shape documentation, the Accused Products

 receive, in the security server from the transaction server, presentation information corresponding

 to the transactional information. For example, the security server also receives presentation

 information used to display and interact with the transactional information on the web page. The

 presentation information is soft information in the form of code, usually HTML/CSS/JavaScript

 for rendering, displaying, and interacting with a web page that often displays hard (transactional)

 information.    See Ex. 49, The Shape Botwall Service (Sept. 10, 2015), available at


                                                 71
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 72 of 132 PageID# 72




 https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/                  (last

 visited Jan. 21, 2021).

        213.    According to F5 and historical Shape documentation, the Accused Products

 modify, via the security server, at least some of the presentation information. For example, as

 shown in the F5 and historical Shape documentation, the soft information coding is the information

 that a bot might search and then discover, i.e., the type of information that is being requested so

 that the bot can respond with stolen usernames and passwords. The presentation information is

 described, in part, by specifying the explicit form “login_form.php” and the explicit variables

 needed for the form - “username” and “password.” A combination of presentation and transaction

 information that is an indication of the data fields and data/text requested to be displayed to acquire

 a password and a user ID / username (transaction or hard information).




 Id.

        214.    In the Accused Products, the first set of website code is transformed to obscure the

 web server’s name for the form (presentation information) used and the form’s transactional

 information entries requested. For example, the original form requested was “login_form.php”

 and is now replaced by the text string “R6bYEc2taB4e”. A transformation table is kept in the



                                                   72
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 73 of 132 PageID# 73




 security processor to inverse transform back to the necessary labels for the web server. In this

 example, the Accused Products, obscure “login_form” and “username” and “password” and

 transformed the fields into “bNoeTn2bjf2F” and “p5TbGSGCf63g” for “username” and

 “k5KbSjCT6p4t” and “yWTg3LO82t2f” for “password.”

        215.    According to F5 and historical Shape documentation, the Accused Products

 transmit, via the security server, the modified presentation information and transactional

 information to the client device.      For example, after the Security Server has obscured the

 presentation information, the modified HTML code for the web page is sent through the internet

 and on to the client device for rendering on the client’s display. Id.

        216.    According to F5 and historical Shape documentation, the Accused Products

 determine, via the security server, an acceptable response based on i) the modified presentation

 information and the transactional information, ii) how the client device is configured to render the

 transactional information, and iii) predicted response information associated with the transactional

 information that is expected to be provided by a user of the client device. For example, the security

 server modifies the presentation information to obscure the existence of the transactional

 information from malicious code. Therefore, an acceptable response must be via the security server

 to recover the inverse transform. In addition, the type of client display is communicated to the

 web server as part of the request to visit the web page. The HTML presentation information code

 must be anchored to the display device and pixel locations become important. Finally, the

 transactional information such as user ID / username and password must match the registered

 security information for the client.




                                                  73
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 74 of 132 PageID# 74




                                                 Id.

        217.    According to F5 and historical Shape documentation, the Accused Products receive

 the response message from the client device and responsive to information in a response message

 from the client device not matching the acceptable response, provide an indication there is a

 malicious application affecting communications between the transaction server and the client

 device. In the Accused Products a response message is detected and blocked from returning to the

 web server due to the detection of an unacceptable response when a response message contains

 code that does not logically follow (i.e., acceptable response) from the modified presentation

 information sent to the client. This type of response is considered an unacceptable response and

 indicates the presence of a malicious application (bot). For example, “bNoeTn2bjf2F” is the

 expected response for username. If a bot sent “username” instead of “bNoeTn2bjf2F”, the inverse

 transform via the security server would not know how to transform “username” since it is not listed

 in the inverse transform as a starting point. This inability to transform it back to web server




                                                 74
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 75 of 132 PageID# 75




 recognizable code is an indication of malicious code (bot) being present and can be detected. Id.;

 see Ex. 23, 2020 Shape Defense Datasheet, available at https://info.shapesecurity.com/rs/935-

 ZAM-778/images/Shape%20Defense%20-%20Product%20datasheet.pdf (last visited Jan. 15,

 2021) (annotations added).

        218.    According to F5 and historical Shape documentation, in the Accused Products the

 acceptable response is further determined by estimating locations of rendered features and

 functions as displayed by the client device, estimating locations of rendered page geometry of the

 features and functions, and estimating relative locations between text, input boxes, buttons, and

 advertisements as displayed by the client device, as shown below:




 Beyond Automated Attacks: Manual Fraud, Genesis & Magecart (Apr. 16, 2020), available at

 https://www.brighttalk.com/webcast/12935/393742 (last visited Jan. 15, 2021).

        219.    According to F5 and historical Shape documentation, in the Accused Products the

 acceptable response is further determined by estimating a label of the presentation information,



                                                75
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 76 of 132 PageID# 76




 estimating a utilization of a codeword set based on the presentation information and transactional

 information, or estimating a utilization of a codeword set based on actions taken by at least one of

 the user and the client device. For example, in the Accused Products, the first set of website code

 is transformed to obscure the web server’s name for the form (presentation information) used and

 the form’s transactional information entries requested. For example, the original form requested

 was “login_form.php” and is now replaced by the text string “R6bYEc2taB4e”. A transformation

 table is kept in the security processor to inverse transform back to the necessary labels for the web

 server.




 See   Ex.        49,   The   Shape    Botwall    Service    (Sept.   10,    2015),    available     at

 https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/                  (last

 visited Jan. 21, 2021).

           220.    The Accused Products satisfy each and every element of each asserted claim of the

 ’870 Patent either literally or under the doctrine of equivalents.




                                                  76
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 77 of 132 PageID# 77




        221.    As a result of F5’s unlawful activities, SunStone has suffered and will continue to

 suffer irreparable harm for which there is no adequate remedy at law. Accordingly, SunStone is

 entitled to preliminary and/or permanent injunctive relief.

        222.    F5’s infringement of the ’870 Patent has injured and continues to injure SunStone

 in an amount to be proven at trial.

        223.    As set forth in in paragraphs 163-183, F5 has willfully infringed the ’870 Patent.

 SunStone is informed and believes that F5, either alone or through Shape, had knowledge of the

 ’870 Patent through various channels and despite its knowledge of SunStone’s patent rights,

 engaged in egregious behavior warranting enhanced damages.

        224.    SunStone is informed and believes that despite F5 and Shape’s knowledge of the

 ’870 Patent and SunStone’s patented technology, F5 and Shape made the deliberate decision(s) to

 sell products and services that each knew infringe SunStone’s ’870 Patent.

        225.    SunStone is informed and believes that F5 knew or was willfully blind to

 SunStone’s technology and the ’870 Patent. Despite this knowledge and/or willful blindness, F5

 has acted with blatant and egregious disregard for SunStone’s patent rights with an objectively

 high likelihood of infringement.

        226.    SunStone is informed and believes that F5 has undertaken no efforts to avoid

 infringement of the ’870 Patent, despite F5’s knowledge and understanding that F5’s products and

 services infringe these patents. Thus, F5’s infringement of ’870 Patent is willful and egregious,

 warranting enhancement of damages.

        227.    As such, F5 has acted and continues to act recklessly, willfully, wantonly,

 deliberately, and egregiously engage in acts of infringement of the ’870 Patent, justifying an award




                                                 77
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 78 of 132 PageID# 78




 to SunStone of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

 under 35 U.S.C. § 285.

                               SECOND CAUSE OF ACTION
        (F5’s Indirect Infringement of the ’870 Patent pursuant to 35 U.S.C. § 271(b))

        228.    SunStone repeats, realleges, and incorporates by reference, as if fully set forth

 herein, the allegations of the preceding paragraphs, as set forth above.

        229.    As set forth above, F5 is liable for indirect infringement under 35 U.S.C. § 271(b)

 of at least Claims 1-20 and 37-38 of the ’870 Patent at least as early as November 26, 2013, when

 Dr. Ford reached out to Ted Schlein, or no later than January 14, 2020, when SunStone’s counsel

 sent Shape the Notice Letter, because it knowingly encourages, aids, and directs others (e.g., end

 users and customers) to use and operate the Accused Products in an infringing manner and to

 perform the claimed methods of the ’870 Patent.

        230.    Since at least as early as November 26, 2013, but not later than January 14, 2020,

 F5, either alone or through Shape, has had knowledge of the ’870 Patent. Since that time, F5 has

 specifically intended, and continues to specifically intend, for persons who acquire and use the

 Accused Products, including F5’s customers, to use the Accused Products in a manner that infringe

 the ’870 Patent. This is evident when F5 encourages and instructs customers and other end users

 in the use and operation of the Accused Products via advertisement, technical material,

 instructional material, and otherwise.

        231.    F5 specifically intends the Accused Products to be used and operated to infringe

 one or more claims, including at least Claims 1-20 and 37-38, of the ’870 Patent.

        232.    F5 encourages, directs, aids, and abets the use, configuration, and installation of the

 Accused Products.




                                                  78
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 79 of 132 PageID# 79




           233.   As detailed above, F5 has instructed its customers to use the accused methods and

 Accused Products in an infringing manner.

           234.   F5’s analysis and knowledge of the ’870 Patent combined with its ongoing activity

 demonstrates F5’s knowledge and intent that the identified features of its Accused Products be

 used to infringe the ’870 Patent.

           235.   F5’s knowledge of the ’870 Patent and SunStone’s infringement allegations against

 F5 combined with its knowledge of the Accused Products and how they are used to infringe the

 ’870 Patent, consistent with F5’s promotions and instructions, demonstrate F5’s specific intent to

 induce users of the Accused Products to infringe the ’870 Patent.

           236.   As set forth in paragraphs 163-183, F5 knew or was willfully blind to the fact that

 it was inducing others, including customers, purchasers, users or developers, to infringe by

 practicing, either themselves or in conjunction with F5, one or more method claims of the ’870

 Patent.

           237.   SunStone is entitled to recover from F5 compensation in the form of monetary

 damages suffered as a result of F5’s infringement in an amount that cannot be less than a

 reasonable royalty together with interest and costs as fixed by this Court.

                                 THIRD CAUSE OF ACTION
           (F5’s Direct Infringement of the ’759 Patent pursuant to 35 U.S.C. § 271(a))

           238.   SunStone repeats, realleges, and incorporates by reference, as if fully set forth

 herein, the allegations of the preceding paragraphs, as set forth above.

           239.   F5 has infringed and continues to infringe at least Claims 1-22 of the ’759 Patent

 by, among other things, making, using, selling, testing, performing methods, offering for sale in

 the United States, and/or importing into the United States—without license or authority—

 including its own use and testing of, products, devices, or systems, including the Accused Product


                                                  79
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 80 of 132 PageID# 80




 that fall within the scope of one or more claims of the ’759 Patent in violation of at least 35 U.S.C.

 § 271(a).

        240.    F5’s infringing Accused Products include, without limitation, Shape Connect,

 ShapeShifter Elements, Shape Defense, Shape Enterprise Defense, Shape AI Fraud Engine, and

 Silverline Shape Defense and other solutions with the same or similar features and functionality

 that satisfy each element of one or more asserted claims. Each of the above-referenced Accused

 Products incorporates or builds upon Shape Defense.

        241.    F5’s acts of making, using, importing, selling, and/or offering for sale accused

 products and services have been without the permission, consent, authorization, or license of

 SunStone.

        242.    The Accused Products embody the patented invention of the ’759 Patent and

 infringe the ’759 Patent because they practice an apparatus comprising:

        a security processor configured to:

        receive, from a transaction server, i) hard information to transmit to a client device
               related to a transaction with the client device, the hard information including at
               least one of a) a data field in a webpage for a user of the client device to provide
               information associated with the transaction and b) text or data for display within
               the webpage that provides information related to the transaction, and ii) soft
               information including a first set of program code for the webpage that specifies
               how the hard information is to be displayed on the client device;

        determine a variation of the soft information configured to prevent a malicious
               application from identifying the transaction with the client device, the variation of
               the soft information including a second set of program code that specifies how the
               hard information is to be displayed on the client device;

        responsive to determining the variation of the soft information does not change how the
               hard information is displayed, replace the first set of program code with the
               second set of program code;

        responsive to determining that the variation of the soft information changes how the hard
               information is displayed, determine a second variation of the soft information
               configured to prevent a malicious application from identifying the transaction


                                                  80
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 81 of 132 PageID# 81




                  with the client device, the second variation of the soft information including a
                  third set of program code that specifies how the hard information is to be
                  displayed on the client device;

           responsive to determining the second variation of the soft information does not change
                  how the hard information is displayed, replace the first set of program code with
                  the third set of program code; and transmit at least one message to the client
                  device including the hard information and the variation of the soft information or
                  the second variation of the soft information.

 ’759 Patent, Claim 15.

           243.   According to F5 and historical Shape documentation, the Accused Products utilize

 the Shape Defense platform. The documentation shows that the Accused Products have a security

 processor. For example, ShapeShifter Elements utilizes a security server, functioning as a Shape

 Botwall Service, located between the web server and the client user. Ex. 49, The Shape Botwall

 Service               (Sept.             10,             2015),              available                at

 https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/                    (last

 visited Jan. 21, 2021). Prior to being launched as ShapeShifter Elements, the product was known

 as PolyRef and was presented in a technical paper as early as June 2014. Ex. 50, Xinran Wang, et

 al., Polymorphism as a Defense for Automated Attack of Websites at 513–530 (Springer

 International Publishing, Switzerland 2014).




                                                   81
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 82 of 132 PageID# 82




 Ex.    49,    The    Shape     Botwall     Service    (Sept.    10,   2015),     available     at

 https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/             (last

 visited Jan. 21, 2021); Ex. 50, Xinran Wang, et al., Polymorphism as a Defense for Automated

 Attack of Websites at 513–530 (Springer International Publishing, Switzerland 2014).

        244.   F5 now refers to ShapeShifter Elements as Shape Defense, which includes the

 functionality of ShapeShifter Elements. Shape Defense offers greater coverage and tracking but

 still focuses on preventing sophisticated bot attacks on key web pages.    The key web pages

 protected include login and checkout but cover other key pages so that Shape Defense can prevent

 bots from Account Takeover, Carding, Inventory Hoarding, Scraping, Gift Card Attacks and

 Marketing Fraud.




                                               82
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 83 of 132 PageID# 83




                                      83
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 84 of 132 PageID# 84




 Ex. 23, 2020 Shape Defense Datasheet, available at https://info.shapesecurity.com/rs/935-ZAM-

 778/images/Shape%20Defense%20-%20Product%20datasheet.pdf (last visited Jan. 15, 2021)

 (annotations added).

        245.    According to F5 and historical Shape documentation, the Accused Product have a

 security processor that is configured to receive, from a transaction server, i) hard information to

 transmit to a client device related to a transaction with the client device, the hard information

 including at least one of a) a data field in a webpage for a user of the client device to provide

 information associated with the transaction and b) text or data for display within the webpage that

 provides information related to the transaction, and ii) soft information including a first set of

 program code for the webpage that specifies how the hard information is to be displayed on the


                                                 84
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 85 of 132 PageID# 85




 client device.    For example, in ShapeShifter Elements, the transactional server sends the

 transactional information to the security server. transactional information includes at least the

 coding and variables surrounding the hard information, such as a user ID / username or password,

 that is essential to completing the transaction such as a login. The ShapeShifter Elements can be

 a virtual server being functionally provided through software implementation rather than a

 physical device (i.e., SAAS). The security server also receives presentation information used to

 display and interact with the transactional information on the web page. The presentation

 information includes at least soft information in the form of code, usually HTML/CSS/JavaScript

 for rendering, displaying, and interacting with a web page that often displays hard (transactional)

 information.     See Ex. 49, The Shape Botwall Service (Sept. 10, 2015), available at

 https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/               (last

 visited Jan. 21, 2021).

        246.      As shown in the F5 and historical Shape documentation, the soft information coding

 is identified that a bot might search and then discover the type of information that is being

 requested so that the bot can respond with stolen usernames and passwords. The presentation

 information is described, in part, by specifying the explicit form “login_form.php” and the explicit

 variables needed for the form - “username” and “password.” A combination of presentation and

 transaction information that is an indication of the data fields and data/text requested to be

 displayed to acquire a password and a user ID / username (transaction or hard information).




                                                  85
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 86 of 132 PageID# 86




 Id.

        247.    According to F5 and historical Shape documentation, the Accused Product have a

 security processor that is configured to determine a variation of the soft information configured to

 prevent a malicious application from identifying the transaction with the client device, the

 variation of the soft information including a second set of program code that specifies how the

 hard information is to be displayed on the client device. For example, the first set of program code

 is transformed to obscure the actual form (display information) used and the form entries

 requested. For example, the original form requested was “login_form.php” and is now replaced by

 the text “R6bYEc2taB4e”. A transformation table is kept in the security processor to inverse

 transform back to the necessary labels for the web server. Id.

        248.    According to F5 and historical Shape documentation, the Accused Product have a

 security processor that is configured to responsive to determining the variation of the soft

 information does not change how the hard information is displayed, replace the first set of program

 code with the second set of program code. For example, the proposed first variation of the soft

 information (second set of program code). The quality control process is integral to the any

 modification process as part of best practices. The first variation of the soft information obscures



                                                 86
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 87 of 132 PageID# 87




 content from malicious bots (its purpose) but must not break the functionality of the webpage. The

 consequences of breaking functionality is that information will not be rendered and displayed

 properly, or perhaps not rendered at all, JavaScript will not run, and clicks will not function, and

 the entire web page might not even load. In such an instance, the first set of program code is

 replaced with the second set of program code if the quality control process verifies the

 functionality. Id.

         249.    According to F5 and historical Shape documentation, the Accused Product have a

 security processor that is configured to responsive to determining that the variation of the soft

 information changes how the hard information is displayed, determine a second variation of the

 soft information configured to prevent a malicious application from identifying the transaction

 with the client device, the second variation of the soft information including a third set of program

 code that specifies how the hard information is to be displayed on the client device.

 For example, the quality control process for website development includes remediation. If the first

 variation of soft information breaks the functionality of the webpage, a second variation of soft

 information must be developed, producing a third set of program code. Thereafter, a second

 variation of soft information is developed, and a third set of comparable program code remains.

 Id.

         250.    According to F5 and historical Shape documentation, the Accused Product have a

 security processor that is configured to responsive to determining the second variation of the soft

 information does not change how the hard information is displayed, replace the first set of program

 code with the third set of program code; and transmit at least one message to the client device

 including the hard information and the variation of the soft information or the second variation of

 the soft information. For example, at this point, there is now a second variation of the soft




                                                  87
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 88 of 132 PageID# 88




 information (third set of program code). The iteration and quality control process further includes

 additional remediation. The second variation of the soft information obscures content from

 malicious bots (its purpose) but must not break the functionality of the webpage. The consequences

 of breaking functionality is that information will not be rendered and displayed properly, or

 perhaps not rendered at all, JavaScript will not run, and clicks will not function, and the entire web

 page might not even load. The third set of program code is quality control tested and modified

 until it is found to be compatible (iterations). Id.

        251.    The Accused Products satisfy each and every element of each asserted claim of the

 ’759 Patent either literally or under the doctrine of equivalents.

        252.    As a result of F5’s unlawful activities, SunStone has suffered and will continue to

 suffer irreparable harm for which there is no adequate remedy at law. Accordingly, SunStone is

 entitled to preliminary and/or permanent injunctive relief.

        253.    F5’s infringement of the ’759 Patent has injured and continues to injure SunStone

 in an amount to be proven at trial.

        254.    As set forth in paragraphs 163-183, F5 has willfully infringed the ’759 Patent.

 SunStone is informed and believes that F5, either alone or through Shape, had knowledge of the

 ’759 Patent through various channels and despite its knowledge of SunStone’s patent rights,

 engaged in egregious behavior warranting enhanced damages.

        255.    SunStone is informed and believes that despite F5 and Shape’s knowledge of the

 ’759 Patent and SunStone’s patented technology, F5 and Shape made the deliberate decision(s) to

 sell products and services that each knew infringe SunStone’s ’759 Patent.

        256.    SunStone is informed and believes that F5 knew or was willfully blind to

 SunStone’s technology and the ’759 Patent. Despite this knowledge and/or willful blindness, F5




                                                   88
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 89 of 132 PageID# 89




 has acted with blatant and egregious disregard for SunStone’s patent rights with an objectively

 high likelihood of infringement.

        257.    SunStone is informed and believes that F5 has undertaken no efforts to avoid

 infringement of the ’759 Patent, despite F5’s knowledge and understanding that F5’s products and

 services infringe these patents. Thus, F5’s infringement of ’759 Patent is willful and egregious,

 warranting enhancement of damages.

        258.    As such, F5 has acted and continues to act recklessly, willfully, wantonly,

 deliberately, and egregiously engage in acts of infringement of the ’759 Patent, justifying an award

 to SunStone of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

 under 35 U.S.C. § 285.

                               FOURTH CAUSE OF ACTION
        (F5’s Indirect Infringement of the ’759 Patent pursuant to 35 U.S.C. § 271(b))

        259.    SunStone repeats, realleges, and incorporates by reference, as if fully set forth

 herein, the allegations of the preceding paragraphs, as set forth above.

        260.    As set forth above, F5 is liable for indirect infringement under 35 U.S.C. § 271(b)

 of at least Claims 1-22 of the ’759 Patent at least as early as November 26, 2013, when Dr. Ford

 reached out to Ted Schlein, or no later than January 14, 2020, when SunStone’s counsel sent Shape

 the Notice Letter, because it knowingly encourages, aids, and directs others (e.g., end users and

 customers) to use and operate the Accused Products in an infringing manner and to perform the

 claimed methods of the ’759 Patent.

        261.    Since at least as early as November 26, 2013, but not later than January 14, 2020,

 F5, either alone or through Shape, has had knowledge of the ’759 Patent. Since that time, F5 has

 specifically intended, and continues to specifically intend, for persons who acquire and use the

 Accused Products, including F5’s customers, to use the Accused Products in a manner that infringe


                                                 89
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 90 of 132 PageID# 90




 the ’759 Patent. This is evident when F5 encourages and instructs customers and other end users

 in the use and operation of the Accused Products via advertisement, technical material,

 instructional material, and otherwise.

        262.    F5 specifically intends the Accused Products to be used and operated to infringe

 one or more claims, including at least Claims 1-22 of the ’759 Patent.

        263.    F5 encourages, directs, aids, and abets the use, configuration, and installation of the

 Accused Products.

        264.    As detailed above, F5 has instructed its customers to use the accused methods and

 Accused Products in an infringing manner.

        265.    F5’s analysis and knowledge of the ’759 Patent combined with its ongoing activity

 demonstrates F5’s knowledge and intent that the identified features of its Accused Products be

 used to infringe the ’759 Patent.

        266.    F5’s knowledge of the ’759 Patent and SunStone’s infringement allegations against

 F5 combined with its knowledge of the Accused Products and how they are used to infringe the

 ’759Patent, consistent with F5’s promotions and instructions, demonstrate F5’s specific intent to

 induce users of the Accused Products to infringe the ’759 Patent.

        267.    As set forth in paragraphs 163-183, F5 knew or was willfully blind to the fact that

 it was inducing others, including customers, purchasers, users or developers, to infringe by

 practicing, either themselves or in conjunction with F5, one or more of the asserted claims of the

 ’759 Patent.

        268.    SunStone is entitled to recover from F5 compensation in the form of monetary

 damages suffered as a result of F5’s infringement in an amount that cannot be less than a

 reasonable royalty together with interest and costs as fixed by this Court.




                                                  90
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 91 of 132 PageID# 91




                                 FIFTH CAUSE OF ACTION
                       (F5’s Direct Infringement of the ’537 Application
                  [U.S. Patent No. 10,___,___] pursuant to 35 U.S.C. § 271(a))

        269.    SunStone repeats, realleges, and incorporates by reference, as if fully set forth

 herein, the allegations of the preceding paragraphs, as set forth above.

        270.    F5 has infringed and continues to infringe at least allowed and renumbered Claims

 1-9 and 21-30 of the ’537 Application by, among other things, making, using, selling, testing,

 performing methods, offering for sale in the United States, and/or importing into the United

 States—without license or authority—including its own use and testing of, products, devices, or

 systems, including the Accused Product that fall within the scope of one or more claims of the

 ’537 Application in violation of at least 35 U.S.C. § 271(a).

        271.    F5’s infringing Accused Products include, without limitation, Shape Connect,

 ShapeShifter Elements, Shape Defense, Shape Enterprise Defense, Shape AI Fraud Engine, and

 Silverline Shape Defense and other solutions with the same or similar features and functionality

 that satisfy each element of one or more asserted claims. Each of the above-referenced Accused

 Products incorporates or builds upon Shape Defense.

        272.    F5’s acts of making, using, importing, selling, and/or offering for sale accused

 products and services have been without the permission, consent, authorization, or license of

 SunStone.

        273.    The Accused Products embody the patented invention of the ’537 Application and

 infringe the ’537 Application because they practice a method comprising:

        selecting, via a processor, transactional information to transmit from a server to a
                communicatively coupled client device based on a request from the client device;

        selecting, via the processor, presentation information corresponding to the transactional
                information to transmit from the server to the client device, the presentation
                information specifying how the transactional information is to be displayed;



                                                 91
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 92 of 132 PageID# 92




        transmitting, via the processor, at least one message including the presentation and
               transactional information from the server to the client device;

        determining, via the processor, a prediction of a response message from the client device
               based on i) the selected transactional information, ii) how the client device is
               configured to render the transactional information specified by the presentation
               information, and iii) expected response information associated with the
               transactional information that is expected to be provided by a user of the client
               device;

        receiving, in the processor, the response message from the client device; and

        responsive to information in the response message not matching the prediction, providing,
               via the processor, an indication there is a malicious application affecting
               communications between the server and the client device,

        wherein the prediction is further determined by the processor based at least in part by
               estimating a label of the presentation information,

        wherein the presentation information includes at least one of protocol information,
               formatting information, positional information, rendering information, style
               information, transmission encoding information, information describing how
               different layers of a style sheet are to be rendered by the client device, or
               information changing a definition of a function in a code library at the client device,
               and

        wherein the transactional information includes at least one of text, data, pictorial
               information, image information, information requested by the server to perform a
               service for the client device, authentication information, refinement information on
               a type of service requested by the client device, financial information, or data
               management information.

 ’537 Application, Claim [10].

        274.    According to F5 and historical Shape documentation, the Accused Products utilize

 the Shape Defense platform. As shown by historical Shape documentation, the Accused Products

 perform a method via a processor. For example, ShapeShifter Elements performs a method using

 a security server, functioning as a Shape Botwall Service, located between the web server and the

 client user.    Ex. 49, The Shape Botwall Service (Sept. 10, 2015), available at

 https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/                (last


                                                 92
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 93 of 132 PageID# 93




 visited Jan. 21, 2021). Prior to being launched as ShapeShifter Elements, the product was known

 as PolyRef and was presented in a technical paper as early as June 2014. Ex. 50, Xinran Wang, et

 al., Polymorphism as a Defense for Automated Attack of Websites at 513–530 (Springer

 International Publishing, Switzerland 2014).

        275.    The Accused Products select, via a processor, transactional information to transmit

 from a server to a communicatively coupled client device based on a request from the client device.

 For example, the transactional server sends the transactional information to the security server.

 Transactional information is the coding and variables surrounding the hard information, such as a

 user ID / username or password, that is essential to completing the transaction such as a login. In

 this configuration, the ShapeShifter Elements can be a virtual server (determined in discovery)

 being functionally provided through software implementation rather than a physical device (i.e.,

 SAAS).




                                                 93
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 94 of 132 PageID# 94




 Ex.    49,    The    Shape     Botwall     Service    (Sept.    10,   2015),     available     at

 https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/             (last

 visited Jan. 15, 2021); Ex. 50, Xinran Wang, et al., Polymorphism as a Defense for Automated

 Attack of Websites at 513–530 (Springer International Publishing, Switzerland 2014).

        276.   F5 now refers to ShapeShifter Elements as Shape Defense, which includes the

 functionality of ShapeShifter Elements. Shape Defense offers greater coverage and tracking but

 still focuses on preventing sophisticated bot attacks on key web pages. The key web pages

 protected include login and checkout but cover other key pages so that Shape Defense can prevent

 bots from Account Takeover, Carding, Inventory Hoarding, Scraping, Gift Card Attacks and

 Marketing Fraud.




                                               94
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 95 of 132 PageID# 95




                                      95
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 96 of 132 PageID# 96




 Ex. 23, 2020 Shape Defense Datasheet, available at https://info.shapesecurity.com/rs/935-ZAM-

 778/images/Shape%20Defense%20-%20Product%20datasheet.pdf (last visited Jan. 15, 2021)

 (annotations added).

        277.    The Accused Products select via the processor, presentation information

 corresponding to the transactional information to transmit from the server to the client device, the

 presentation information specifying how the transactional information is to be displayed. For

 example, the security server also receives presentation information used to display and interact

 with the transactional information on the web page. The presentation information includes at least

 soft information in the form of code, usually HTML/CSS/JavaScript for rendering, displaying, and

 interacting with a web page that often displays hard (transactional) information. See Ex. 49, The


                                                 96
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 97 of 132 PageID# 97




 Shape          Botwall       Service        (Sept.       10,        2015),        available       at

 https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/                (last

 visited Jan. 21, 2021).

         278.    The Accused Products transmit, via the processor, at least one message including

 the presentation and transactional information from the server to the client device. For example,

 the information sent from the F5 server to the client device includes the presentation information

 and transactional information. See Ex. 49, The Shape Botwall Service (Sept. 10, 2015), available

 at https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/ (last

 visited Jan. 21, 2021); Ex. 50, Xinran Wang, et al., Polymorphism as a Defense for Automated

 Attack of Websites at 513–530 (Springer International Publishing, Switzerland 2014). See Ex. 23,

 2020 Shape Defense Datasheet, available at https://info.shapesecurity.com/rs/935-ZAM-

 778/images/Shape%20Defense%20-%20Product%20datasheet.pdf (last visited Jan. 15, 2021)

 (annotations added).

         279.    The Accused Devices determine, via the processor, a prediction of a response

 message from the client device based on i) the selected transactional information, ii) how the client

 device is configured to render the transactional information specified by the presentation

 information, and iii) expected response information associated with the transactional information

 that is expected to be provided by a user of the client device. For example, the security server

 modifies the presentation information to obscure the existence of the transactional information

 from malicious code. Therefore, an acceptable response must be via the security server to recover

 the inverse transform. In addition, the type of client display is communicated to the web server as

 part of the request to visit the web page. The HTML presentation information code must be

 anchored to the display device and pixel locations become important. Finally, the transactional




                                                  97
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 98 of 132 PageID# 98




 information such as user ID / username and password must match the registered security

 information for the client. Id.

        280.        The Accused Products receive, in the processor, the response message from the

 client device and, responsive to information in the response message not matching the prediction,

 provide, via the processor, an indication there is a malicious application affecting communications

 between the server and the client device. For example, in the Accused Products a response

 message is detected and blocked from returning to the web server due to the presence of an

 unacceptable response detect when a response message contains code that does not logically follow

 (i.e., acceptable response) from the modified presentation information sent to the client. This type

 of response is considered an unacceptable response and indicates the presence of a malicious

 application (bot). For example, “bNoeTn2bjf2F” is the expected response for username. If a bot

 sent “username” instead of “bNoeTn2bjf2F”, the inverse transform via the security server would

 not know how to transform “username” since it is not listed in the reverse transform as a starting

 point. This inability to transform it back to web server recognizable code is an indication of

 malicious code (bot) being present and can be detected. Id.; Ex. 23, 2020 Shape Defense Datasheet,

 available     at    https://info.shapesecurity.com/rs/935-ZAM-778/images/Shape%20Defense%20-

 %20Product%20datasheet.pdf (last visited Jan. 15, 2021) (annotations added).

        281.        In the Accused Devices, the prediction is further determined by the processor based

 at least in part by estimating a label of the presentation information. For example, in the Accused

 Products, the first set of website code is transformed to obscure the web server’s name for the form

 (presentation information) used and the form’s transactional information entries requested. For

 example, the original form requested was “login_form.php” and is now replaced by the text string

 “R6bYEc2taB4e”. A transformation table is kept in the security processor to inverse transform




                                                    98
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 99 of 132 PageID# 99




 back to the necessary labels for the web server. Ex. 49, The Shape Botwall Service (Sept. 10,

 2015),                                          available                                         at

 https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/                (last

 visited Jan. 21, 2021).

          282.   In the Accused Devices, the presentation information includes at least one of

 protocol information, formatting information, positional information, rendering information, style

 information, transmission encoding information, information describing how different layers of a

 style sheet are to be rendered by the client device, or information changing a definition of a

 function in a code library at the client device. For example, in the Accused Products, the

 presentation information includes at least soft information in the form of code, usually

 HTML/CSS/JavaScript for rendering, displaying, and interacting with a web page that often

 displays hard (transactional) information. Ex. 49, The Shape Botwall Service (Sept. 10, 2015),

 available                                                                                         at

 https://web.archive.org/web/20150910182831/http://www.shapesecurity.com/product/                (last

 visited Jan. 21, 2021).

          283.   In the Accused Products, the transactional information includes at least one of text,

 data, pictorial information, image information, information requested by the server to perform a

 service for the client device, authentication information, refinement information on a type of

 service requested by the client device, financial information, or data management information. For

 example, in the Accused Devices, transactional information includes at least the coding and

 variables surrounding the hard information, such as a user ID / username or password, that is

 essential to completing the transaction such as a login.




                                                  99
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 100 of 132 PageID# 100




         284.     The Accused Products satisfy each and every element of each asserted claim of the

  ’537 Application either literally or under the doctrine of equivalents.

         285.     F5’s infringing activities are and have been without authority or license under the

  ’537 Application.

         286.     SunStone is entitled to recover from F5 the damages sustained by SunStone as a

  result of F5’s infringing acts in an amount subject to proof at trial, which, by law, cannot be less

  than a reasonable royalty, together with interest and costs as fixed by this Court, pursuant to 35

  U.S.C. § 284.

                                  SIXTH CAUSE OF ACTION
                       (F5’s Indirect Infringement of the ’537 Application
                   [U.S. Patent No. 10,___,___] pursuant to 35 U.S.C. § 271(b))

         287.     SunStone repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

         288.     As set forth above, F5 is liable for indirect infringement under 35 U.S.C. § 271(b)

  of at least Claims 1-9 and 21-30 of the ’537 Application at least as early as service of the Complaint

  because it knowingly encourages, aids, and directs others (e.g., end users and customers) to use

  and operate the Accused Products in an infringing manner and to perform the claimed methods of

  the ’537 Application.

         289.     Since at least as early as service of this original Complaint, has had knowledge of

  the ’537 Application. Since that time, F5 has specifically intended, and continues to specifically

  intend, for persons who acquire and use the Accused Products, including F5’s customers, to use

  the Accused Products in a manner that infringe the ’537 Application. This is evident when F5

  encourages and instructs customers and other end users in the use and operation of the Accused

  Products via advertisement, technical material, instructional material, and otherwise.




                                                   100
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 101 of 132 PageID# 101




         290.    F5 specifically intends the Accused Products to be used and operated to infringe

  one or more claims, including at least Claims 1-9 and 21-30, of the ’537 Application.

         291.    F5 encourages, directs, aids, and abets the use, configuration, and installation of the

  Accused Products.

         292.    As detailed above, F5 has instructed its customers to use the accused methods and

  Accused Products in an infringing manner.

         293.    F5’s analysis and knowledge of the ’537 Application combined with its ongoing

  activity demonstrates F5’s knowledge and intent that the identified features of its Accused

  Products be used to infringe the ’537 Application.

         294.    F5’s knowledge of the ’537 Application t and SunStone’s infringement allegations

  against F5 combined with its knowledge of the Accused Products and how they are used to infringe

  the ’537 Application, consistent with F5’s promotions and instructions, demonstrate F5’s specific

  intent to induce users of the Accused Products to infringe the ’537 Application.

         295.    SunStone is entitled to recover from F5 compensation in the form of monetary

  damages suffered as a result of F5’s infringement in an amount that cannot be less than a

  reasonable royalty together with interest and costs as fixed by this Court.

                                SEVENTH CAUST OF ACTION
                      (Capital One’s Direct Infringement of the ’870 Patent
                                 pursuant to 35 U.S.C. § 271(a))

         296.    SunStone repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

         297.    Capital One has infringed and continues to infringe at least Claims 1-20 and 37-38

  of the ’870 Patent by, among other things, making, using, selling, testing, performing methods,

  and/or offering for sale in the United States—without license or authority—including its own use




                                                  101
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 102 of 132 PageID# 102




  and testing of, products, devices, or systems, including the Accused Capital One Products and

  Services that fall within the scope of one or more claims of the ’870 Patent in violation of at least

  35 U.S.C. § 271(a).

         298.    Capital One’s accused products and services include the Capital One website and

  servers, which utilizes at least certain functions of the Shape Defense product in conjunction with

  Capital One’s servers, source code, personnel, and customers (the “Accused Capital One Products

  and Services”).

         299.    Capital One’s acts of making, using, selling, and/or offering for sale accused

  products and services have been without the permission, consent, authorization, or license of

  SunStone.

         300.    The Accused Capital One Products and Services embody the patented invention of

  the ’870 Patent and infringe the ’870 Patent because they practice a method comprising:

         selecting transactional information to transmit from a server to a communicatively coupled
                 client device based on a request from the client device;

         selecting presentation information corresponding to the transactional information to
                 transmit from the server to the client device, the presentation information
                 specifying how the transactional information is to be displayed;

         transmitting at least one message including the presentation and transactional information
                from the server to the client device;

         determining a prediction of a response message from the client device based on i) the
                selected transactional information, ii) how the client device is configured to render
                the transactional information specified by the presentation information, and iii)
                predicted response information associated with the transactional information that is
                expected to be provided by a user of the client device;

         receiving the response message from the client device; and responsive to information in
                 the response message not matching the prediction, providing an indication there is
                 a malicious application affecting communications between the server and the client
                 device,




                                                  102
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 103 of 132 PageID# 103




          wherein the prediction is further determined based at least in part by at least one of: (a)
                 estimating locations of rendered features and functions as displayed by the client
                 device, (b) estimating locations of rendered page geometry of the features and
                 functions, (c) estimating relative locations between text, input boxes, buttons, and
                 advertisements as displayed by the client device, (d) estimating a label of the
                 presentation information, (e) estimating a utilization of a codeword set based on the
                 presentation information and transactional information, and (f) estimating a
                 utilization of a codeword set based on actions taken by at least one of the user and
                 the client device.

  ’870 Patent, Claim 1.

          301.    The Accused Capital One Products and Services utilize the Shape Defense software

  in conjunction with Capital One’s own website, products, and services. The Capital One website

  is stored on servers operated by or belonging to Capital One. The interaction with the Capital One

  website occurs on behalf of Capital One customer devices or client devices. The webpage source

  code of the Capital One website was developed by or at the direction of Capital One.




  Capital One Customer Sign In Webpage, available at https://verified.capitalone.com/auth/signin

  (last visited Jan. 15, 2021).

          302.    The Accused Capital One Products and Services select transactional information to

  transmit from a server to a communicatively coupled client device based on a request from the

  client device. For example, when a Capital One customer device or client device visits the Capital

  One sign in webpage at https://verified.capitalone.com/auth/signin, the Capital One webpage

  transmits transactional information from a Capital One server to the Capital One customer device

  or client device’s device based on the request from the Capital One customer device or client

  device’s device. Transactional information is the coding and variables on the Capital One




                                                  103
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 104 of 132 PageID# 104




  webpage, such as a user ID / username or password, that is essential to completing the transaction

  such as a login.




  Capital One Customer Sign In Webpage, available at https://verified.capitalone.com/auth/signin

  (last visited Jan. 15, 2021).

          303.    The Accused Capital One Products and Services select presentation information

  corresponding to the transactional information to transmit from the server to the client device, the

  presentation information specifying how the transactional information is to be displayed. For

  example, the Capital One server receives presentational information corresponding to the

  transactional information. The presentation information is used to display and interact with the

  transactional information on the web page of the Capital One customer device or client device. Id.

          304.    The Accused Capital One Products and Services transmit at least one message

  including the presentation and transactional information from the server to the client device. A

  message from the Capital One server is sent containing presentation and transactional information,



                                                  104
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 105 of 132 PageID# 105




  the message is further sent to at least the F5 server. The message received by the Capital One

  customer device or client device further includes at least the presentation information and

  transactional information.

         305.    The Accused Capital One Products and Services determine a prediction of a

  response message from the client device based on i) the selected transactional information, ii) how

  the client device is configured to render the transactional information specified by the presentation

  information, and iii) predicted response information associated with the transactional information

  that is expected to be provided by a user of the client device. For example, information is sent to

  at least the F5 server from the Capital One servers based on the Capital One customer device or

  client device. The F5 server modifies the presentation information to obscure the existence of the

  transactional information from malicious code. The modified code is sent back to the Capital One

  server. A review of source website code for the corporate website of Capital One demonstrate that

  the website obfuscates the source code constantly, to prevent automated attacks. The Java Script

  code shows that Capital One changes the source code constantly, to prevent automated attacks. An

  acceptable response must be via the server to recover the inverse transform or additional code.

  Moreover, Capital One’s website includes source code stored on Capital One servers that discerns

  the type of display utilized by the Capital One customer device or client device, which is

  communicated to the Capital One web server and the F5 web server as part of the request by the

  Capital One customer device or client device to visit the Capital One webpage. The HTML

  presentation information code stored on the Capital One webserver must be anchored to the Capital

  One customer device or client device display device and pixel locations become important. This

  code developed by Capital One and shared with F5 as part of the Accused Capital One Products

  and Services is integral in the Capital One implementation. The transactional information such as




                                                  105
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 106 of 132 PageID# 106




  user ID / username and password of the Capital One customer device or client device, and as

  programmed on the Capital One webpage, must match the registered security information for the

  client.




  Capital One Customer Sign In Webpage, available at https://verified.capitalone.com/auth/signin

  (last visited Jan. 15, 2021).

            306.   The Accused Capital One Products and Services receive the response message from

  the client device. For example, the Capital One servers receive the response message from the

  Capital One customer device or client device.

            307.   The Accused Capital One Products and Services responsive to information in the

  response message not matching the prediction, provide an indication there is a malicious

  application affecting communications between the server and the client device. For example, in

  the Accused Capital One Products and Services a response message is detected and blocked from

  returning to the Capital One web server due to the presence of an unacceptable response detect



                                                  106
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 107 of 132 PageID# 107




  when a response message contains code that does not logically follow (i.e., acceptable response)

  from the modified presentation information sent to the Capital One customer device or client

  device. This type of response is considered an unacceptable response and indicates the presence

  of a malicious application (bot), rather than a Capital One customer device or client device. The

  scrambled data is based on an interaction between the Capital One website and the F5 server, with

  source code from both Capital One and F5 required to complete the method.

         308.    In the Accused Capital One Products and Services the acceptable response is further

  determined by estimating a label of the presentation information, estimating a utilization of a

  codeword set based on the presentation information and transactional information, and/or

  estimating a utilization of a codeword set based on actions taken by at least one of the Capital One

  customer and the client device. For example, the Capital One webpage includes alterations in the

  website source code. In the Accused Capital One Products and Services, the acceptable response

  is further determined by estimating locations of rendered features and functions as displayed by

  the client device, estimating locations of rendered page geometry of the features and functions,

  and estimating relative locations between text, input boxes, buttons, and advertisements as

  displayed by the client device. Id.

         309.    The Accused Capital One Products and Services satisfy each and every element of

  each asserted claim of the ’870 Patent either literally or under the doctrine of equivalents.

         310.    As a result of Capital One’s unlawful activities, SunStone has suffered and will

  continue to suffer irreparable harm for which there is no adequate remedy at law. Accordingly,

  SunStone is entitled to preliminary and/or permanent injunctive relief.

         311.    Capital One’s infringement of the ’870 Patent has injured and continues to injure

  SunStone in an amount to be proven at trial.




                                                  107
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 108 of 132 PageID# 108




         312.    As set forth in paragraphs 196-200, Capital One has willfully infringed the ’870

  Patent. SunStone is informed and believes that Capital One had knowledge of the ’870 Patent

  through various channels and despite its knowledge of SunStone’s patent rights, engaged in

  egregious behavior warranting enhanced damages.

         313.    SunStone is informed and believes that despite Capital One’s knowledge of the

  ’870 Patent and SunStone’s patented technology, Capital One made the deliberate decision(s) to

  sell products and services that it knew infringe SunStone’s ’870 Patent.

         314.    SunStone is informed and believes that Capital One knew or was willfully blind to

  SunStone’s technology and the ’870 Patent. Despite this knowledge and/or willful blindness,

  Capital One has acted with blatant and egregious disregard for SunStone’s patent rights with an

  objectively high likelihood of infringement.

         315.    SunStone is informed and believes that Capital One has undertaken no efforts to

  avoid infringement of the ’870 Patent, despite Capital One’s knowledge and understanding that

  Capital One’s products and services infringe these patents. Thus, Capital One’s infringement of

  ’870 Patent is willful and egregious, warranting enhancement of damages.

         316.    As such, Capital One has acted and continues to act recklessly, willfully, wantonly,

  deliberately, and egregiously engage in acts of infringement of the ’870 Patent, justifying an award

  to SunStone of increased damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred

  under 35 U.S.C. § 285.

                                EIGHTH CAUSE OF ACTION
                     (Capital One’s Indirect Infringement of the ’870 Patent
                                pursuant to 35 U.S.C. § 271(b))

         317.    SunStone repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.




                                                  108
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 109 of 132 PageID# 109




         318.    As set forth above, Capital One is liable for indirect infringement under 35 U.S.C.

  § 271(b) of at least Claims 1-20 and 37-38 of the ’870 Patent at least as early as May 2015, when

  a SunStone representative reached out to Capital One, because it knowingly encourages, aids, and

  directs others (e.g., end users and customers) to use and operate the Accused Capital One Products

  and Services in an infringing manner and to perform the claimed methods of the ’870 Patent.

         319.    Since at least as early as s May 2015, Capital One has had knowledge of the ’870

  Patent. Since that time, Capital One has specifically intended, and continues to specifically intend,

  for persons who acquire and use the Accused Capital One Products and Services, including Capital

  One’s customers, to use the Accused Capital One Products and Services in a manner that infringe

  the ’870 Patent. This is evident when Capital One encourages and instructs customers and other

  end users in the use and operation of the Accused Capital One Products and Services via

  advertisement, technical material, instructional material, and otherwise.

         320.    Capital One specifically intends the Accused Capital One Products and Services to

  be used and operated to infringe one or more claims, including at least Claims 1-20 and 37-38, of

  the ’870 Patent.

         321.    Capital One encourages, directs, aids, and abets the use, configuration, and

  installation of the Accused Capital One Products and Services.

         322.    As detailed above, Capital One has instructed its customers to use the accused

  methods and Accused Capital One Products and Services in an infringing manner.

         323.    Capital One’s analysis and knowledge of the ’870 Patent combined with its ongoing

  activity demonstrates Capital One’s knowledge and intent that the identified features of its

  Accused Capital One Products and Services be used to infringe the ’870 Patent.




                                                  109
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 110 of 132 PageID# 110




         324.    Capital One’s knowledge of the ’870 Patent and SunStone’s infringement

  allegations against Capital One combined with its knowledge of the Accused Capital One Products

  and Services and how they are used to infringe the ’870 Patent, consistent with Capital One’s

  promotions and instructions, demonstrate Capital One’s specific intent to induce users of the

  Accused Capital One Products and Services to infringe the ’870 Patent.

         325.    As set forth in paragraphs 196-200, Capital One knew or was willfully blind to the

  fact that it was inducing others, including customers, purchasers, users or developers, to infringe

  by practicing, either themselves or in conjunction with Capital One, one or more method claims

  of the ’870 Patent.

         326.    SunStone is entitled to recover from Capital One compensation in the form of

  monetary damages suffered as a result of Capital One’s infringement in an amount that cannot be

  less than a reasonable royalty together with interest and costs as fixed by this Court.

                                   NINTH CAUSE OF ACTION
                        (Capital One’s Direct Infringement of the ’759 Patent
                                   pursuant to 35 U.S.C. § 271(a))

         327.    SunStone repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

         328.    Capital One has infringed and continues to infringe at least Claims 1-22 of the ’759

  Patent by, among other things, making, using, selling, testing, performing methods, and/or offering

  for sale in the United States—without license or authority—including its own use and testing of,

  products, devices, or systems, including the Accused Capital One Products and Services that fall

  within the scope of one or more claims of the ’759 Patent in violation of at least 35 U.S.C. § 271(a).




                                                   110
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 111 of 132 PageID# 111




         329.   Capital One’s infringing Accused Capital One Products and Services include the

  Capital One website, which utilizes at least certain functions of the Shape Defense product in

  conjunction with Capital One’s servers, source code, personnel, and customers.

         330.   Capital One’s acts of making, using, selling, and/or offering for sale accused

  products and services have been without the permission, consent, authorization, or license of

  SunStone.

         331.   The Accused Capital One Products and Services embody the patented invention of

  the ’759 Patent and infringe the ’759 Patent because they practice a method of varying soft

  information related to the display of hard information, the method comprising:

         receiving in a security processor from a transaction server, i) the hard information to
                 transmit to a client device within at least one message related to a transaction
                 between the transaction server and the client device, the hard information
                 including at least one of a) a data entry field in a webpage application for a user of
                 the client device to provide information associated with the transaction and b) text
                 or data for display within the webpage application that provides information
                 related to the transaction, and ii) the soft information for transmission to the client
                 device within the at least one message, the soft information including a first set of
                 program code for the webpage application that specifies how the hard information
                 is to be displayed within the webpage application on the client device;

         determining, via the security processor, a variation of the soft information configured to
                prevent a malicious application from determining the transaction between the
                client device and the transaction server by at least identifying the hard
                information, the variation of the soft information including a second set of
                program code that specifies how the hard information is to be displayed within the
                webpage application on the client device;

         determining, via the security processor, whether the variation of the soft information
                changes how the hard information is displayed at the client device compared to
                how the hard information was to be displayed using the soft information;

         responsive to determining the variation of the soft information does not change how the
                hard information is displayed, replacing the first set of program code with the
                second set of program code for the at least one message and transmitting, from the
                security processor to the client device, the at least one message including the hard
                information and the variation of the soft information;




                                                  111
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 112 of 132 PageID# 112




          responsive to determining that the variation of the soft information changes how the hard
                 information is displayed at the client device, determining a second variation of the
                 soft information configured to prevent a malicious application from determining
                 the transaction between the client device and the transaction server, the second
                 variation of the soft information including a third set of program code that
                 specifies how the hard information is to be displayed within the webpage
                 application on the client device;

          determining the second variation of the soft information does not change how the hard
                 information is displayed at the client device compared to how the hard
                 information was to be displayed using the soft information; and

          responsive to determining the second variation of the soft information does not change
                 how the hard information is displayed, replacing the first set of program code with
                 the third set of program code for the at least one message and transmitting, from
                 the security processor to the client device, the at least one message including the
                 hard information and the second variation of the soft information.

  ’759 Patent, Claim 8.

          332.    The Accused Capital One Products and Services utilize the Shape Defense software

  in conjunction with Capital One’s own website, products, and services. The Capital One website

  is stored on servers operated by or belonging to Capital One. The interaction with the Capital One

  website occurs on behalf of Capital One customer devices or client devices. The webpage source

  code of the Capital One website was developed by or at the direction of Capital One.




  Capital One Customer Sign In Webpage, available at https://verified.capitalone.com/auth/signin

  (last visited Jan. 15, 2021).

          333.    The Accused Capital One Products and Services receive in a security processor

  from a transaction server, i) the hard information to transmit to a client device within at least one

  message related to a transaction between the transaction server and the client device, the hard



                                                  112
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 113 of 132 PageID# 113




  information including at least one of a) a data entry field in a webpage application for a user of the

  client device to provide information associated with the transaction and b) text or data for display

  within the webpage application that provides information related to the transaction, and ii) the soft

  information for transmission to the client device within the at least one message, the soft

  information including a first set of program code for the webpage application that specifies how

  the hard information is to be displayed within the webpage application on the client device. The

  Accused Capital One Products and Services have a security processor. The Capital One website

  is housed on a webserver. In addition, the Shape Defense software is located between the web

  server and the client user.     The Capital One website protects against malicious bot login.

  Information from the Capital One web server is sent and received based on interaction by a bot or

  Capital One customer device. Transactional information includes at least the coding and variables

  surrounding the hard information, such as a user ID / username or password, that is essential to

  completing the transaction such as a login. This coding was performed at least in part by Capital

  One or on behalf of Capital One. The security server also receives presentation information used

  to display and interact with the transactional information on the Capital One web page. The

  presentation information includes at least soft information in the form of code, usually

  HTML/CSS/JavaScript for rendering, displaying, and interacting with a web page that often

  displays hard (transactional) information. Review of source website code for the Capital One

  website of Capital One demonstrate that the Capital One website obfuscates the source code

  constantly, to prevent automated attacks. The Java Script code shows that Capital One changes the

  source code constantly, to prevent automated attacks. An acceptable response must be via the

  server to recover the inverse transform or additional code. Moreover, Capital One’s website

  includes source code stored on Capital One servers that discerns the type of display utilized by the




                                                   113
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 114 of 132 PageID# 114




  Capital One customer device or client device, which is communicated to the Capital One web

  server and the F5 web server as part of the request by the Capital One customer device or client

  device to visit the Capital One webpage. The HTML presentation information code stored on the

  Capital One webserver must be anchored to the Capital One customer device or client device

  display device and pixel locations become important. This code developed by Capital One and

  shared with F5 as part of the Accused Capital One Products and Services is integral in the Capital

  One implementation. The transactional information such as user ID / username and password of

  the Capital One customer device or client device, and as programmed on the Capital One webpage,

  must match the registered security information for the client.




  Capital One Customer Sign In Webpage, available at https://verified.capitalone.com/auth/signin

  (last visited Jan. 15, 2021).

          334.    The Accused Capital One Products and Services determine, via the security

  processor, a variation of the soft information configured to prevent a malicious application from



                                                 114
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 115 of 132 PageID# 115




  determining the transaction between the client device and the transaction server by at least

  identifying the hard information, the variation of the soft information including a second set of

  program code that specifies how the hard information is to be displayed within the webpage

  application on the client device. For example, the first set of program code as developed by Capital

  One is transformed to obscure the actual form (display information) used and the form entries

  requested. For example, the original form developed by Capital One is replaced by randomized

  or obscured text. A transformation table is kept on the Capital One and/or F5 security processor

  to inverse transform back to the necessary labels for the web server.

         335.    The Accused Capital One Products and Services determine, via the security

  processor, whether the variation of the soft information changes how the hard information is

  displayed at the client device compared to how the hard information was to be displayed using the

  soft information. For example, the first set of program code as developed by Capital One is

  transformed to obscure the actual form (display information) used and the form entries requested.

  For example, the original form developed by Capital One is replaced by randomized or obscured

  text. A transformation table is kept on the Capital One and/or F5 security processor to inverse

  transform back to the necessary labels for the web server.

         336.    The Accused Capital One Products and Services, responsive to determining the

  variation of the soft information does not change how the hard information is displayed, replace

  the first set of program code with the second set of program code for the at least one message and

  transmitting, from the security processor to the client device, the at least one message including

  the hard information and the variation of the soft information. For example, the proposed first

  variation of the soft information (second set of program code). The quality control process is

  integral to the any modification process as part of best practices. The first variation of the soft




                                                  115
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 116 of 132 PageID# 116




  information obscures content from malicious bots (its purpose) but must not break the functionality

  of the webpage. The consequences of breaking functionality is that information will not be

  rendered and displayed properly, or perhaps not rendered at all, JavaScript will not run, and clicks

  will not function, and the entire web page might not even load. In such an instance, the first set of

  program code is replaced with the second set of program code if the quality control process verifies

  the functionality. The quality control process is also integral to Capital One’s website and

  development process in order to keep the Capital One website running for its customers.

         337.    The Accused Capital One Products and Services, responsive to determining that the

  variation of the soft information changes how the hard information is displayed at the client device,

  determine a second variation of the soft information configured to prevent a malicious application

  from determining the transaction between the client device and the transaction server, the second

  variation of the soft information including a third set of program code that specifies how the hard

  information is to be displayed within the webpage application on the client device. For example,

  the quality control process for website development includes remediation. If the first variation of

  soft information breaks the functionality of the webpage, a second variation of soft information

  must be developed, producing a third set of program code. Thereafter, a second variation of soft

  information is developed, and a third set of comparable program code remains. The quality control

  process is also integral to Capital One’s website and development process in order to keep the

  Capital One website running for its customers.

         338.     The Accused Capital One Products and Services determine the second variation of

  the soft information does not change how the hard information is displayed at the client device

  compared to how the hard information was to be displayed using the soft information. For

  example, at this point, there is now a second variation of the soft information (third set of program




                                                   116
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 117 of 132 PageID# 117




  code). The iteration and quality control process further includes additional remediation. The

  second variation of the soft information obscures content from malicious bots (its purpose) but

  must not break the functionality of the webpage. The consequences of breaking functionality is

  that information will not be rendered and displayed properly, or perhaps not rendered at all,

  JavaScript will not run, and clicks will not function, and the entire web page might not even load.

  The third set of program code is quality control tested and modified until it is found to be

  compatible (iterations). The quality control process is also integral to Capital One’s website and

  development process in order to keep the Capital One website running for its customers.

         339.    The Accused Capital One Products and Services, responsive to determining the

  second variation of the soft information does not change how the hard information is displayed,

  replace the first set of program code with the third set of program code for the at least one message

  and transmitting, from the security processor to the client device, the at least one message including

  the hard information and the second variation of the soft information. For example, at this point,

  there is now a second variation of the soft information (third set of program code). The iteration

  and quality control process further includes additional remediation. The second variation of the

  soft information obscures content from malicious bots (its purpose) but must not break the

  functionality of the webpage. The consequences of breaking functionality is that information will

  not be rendered and displayed properly, or perhaps not rendered at all, JavaScript will not run, and

  clicks will not function, and the entire web page might not even load. The third set of program

  code is quality control tested and modified until it is found to be compatible (iterations). The

  quality control process is also integral to Capital One’s website and development process in order

  to keep the Capital One website running for its customers.




                                                   117
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 118 of 132 PageID# 118




         340.    The Accused Capital One Products and Services satisfy each and every element of

  each asserted claim of the ’759 Patent either literally or under the doctrine of equivalents.

         341.    Capital One’s infringing activities are and have been without authority or license

  under the ’759 Patent.

         342.    SunStone is entitled to recover from Capital One the damages sustained by

  SunStone as a result of Capital One’s infringing acts in an amount subject to proof at trial, which,

  by law, cannot be less than a reasonable royalty, together with interest and costs as fixed by this

  Court, pursuant to 35 U.S.C. § 284.

                                TENTH CAUSE OF ACTION
                     (Capital One’s Indirect Infringement of the ’759 Patent
                                pursuant to 35 U.S.C. § 271(b))

         343.    SunStone repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

         344.    As set forth above, Capital One is liable for indirect infringement under 35 U.S.C.

  § 271(b) of at least Claims 1-22 of the ’759 Patent at least as early as service of the Complaint

  because it knowingly encourages, aids, and directs others (e.g., end users and customers) to use

  and operate the Accused Capital One Products and Services in an infringing manner and to perform

  the claimed methods of the ’537 Application.

         345.    Since at least as early as service of this original Complaint, has had knowledge of

  the ’759 Patent.    Since that time, Capital One has specifically intended, and continues to

  specifically intend, for persons who acquire and use the Accused Capital One Products and

  Services, including Capital One’s customers, to use the Accused Capital One Products and

  Services in a manner that infringe the ’537 Application. This is evident when Capital One

  encourages and instructs customers and other end users in the use and operation of the Accused




                                                  118
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 119 of 132 PageID# 119




  Capital One Products and Services via advertisement, technical material, instructional material,

  and otherwise.

            346.   Capital One specifically intends the Accused Capital One Products and Services to

  be used and operated to infringe one or more claims, including at least Claims 1-22 of the ’759

  Patent.

            347.   Capital One encourages, directs, aids, and abets the use, configuration, and

  installation of the Accused Capital One Products and Services.

            348.   As detailed above, Capital One has instructed its customers to use the accused

  methods and Accused Capital One Products and Services in an infringing manner.

            349.   Capital One’s analysis and knowledge of the ’759 Patent combined with its ongoing

  activity demonstrates Capital One’s knowledge and intent that the identified features of its

  Accused Capital One Products and Services be used to infringe the ’759 Patent.

            350.   Capital One’s knowledge of the ’759 Patent and SunStone’s infringement

  allegations against Capital One combined with its knowledge of the Accused Capital One Products

  and Services and how they are used to infringe the ’759Patent, consistent with Capital One’s

  promotions and instructions, demonstrate Capital One’s specific intent to induce users of the

  Accused Capital One Products and Services to infringe the ’759 Patent.

            351.   As set forth above, Capital One knew or was willfully blind to the fact that it was

  inducing others, including customers, purchasers, users or developers, to infringe by practicing,

  either themselves or in conjunction with Capital One, one or more of the asserted claims of the

  ’759 Patent.




                                                   119
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 120 of 132 PageID# 120




         352.    SunStone is entitled to recover from Capital One compensation in the form of

  monetary damages suffered as a result of Capital One’s infringement in an amount that cannot be

  less than a reasonable royalty together with interest and costs as fixed by this Court.

                               ELEVENTH CAUSE OF ACTION
                   (Capital One’s Direct Infringement of the ’537 Application
                   [U.S. Patent No. 10,___,___] pursuant to 35 U.S.C. § 271(a))

         353.    SunStone repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.

         354.    Capital One has infringed and continues to infringe at least Claims 1-9 and 21-30

  of the ’537 Application Patent by, among other things, making, using, selling, testing, performing

  methods, and/or offering for sale in the United States—without license or authority—including its

  own use and testing of, products, devices, or systems, including the Accused Capital One Products

  and Services that fall within the scope of one or more claims of the ’537 Application in violation

  of at least 35 U.S.C. § 271(a).

         355.    Capital One’s infringing Accused Capital One Products and Services include the

  Capital One website, which utilizes at least certain functions of the Shape Defense product in

  conjunction with Capital One’s servers, source code, personnel, and customers.

         356.    Capital One’s acts of making, using, selling, and/or offering for sale accused

  products and services have been without the permission, consent, authorization, or license of

  SunStone.

         357.    The Accused Capital One Products and Services embody the patented invention of

  the ’537 Application and infringe the ’ 537 Application because they practice a method

  comprising:

         selecting, via a processor, transactional information to transmit from a server to a
                 communicatively coupled client device based on a request from the client device;



                                                  120
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 121 of 132 PageID# 121




         selecting, via the processor, presentation information corresponding to the transactional
                 information to transmit from the server to the client device, the presentation
                 information specifying how the transactional information is to be displayed;

         transmitting, via the processor, at least one message including the presentation and
                transactional information from the server to the client device;

         determining, via the processor, a prediction of a response message from the client device
                based on i) the selected transactional information, ii) how the client device is
                configured to render the transactional information specified by the presentation
                information, and iii) expected response information associated with the
                transactional information that is expected to be provided by a user of the client
                device;

         receiving, in the processor, the response message from the client device; and

         responsive to information in the response message not matching the prediction, providing,
                via the processor, an indication there is a malicious application affecting
                communications between the server and the client device,

         wherein the prediction is further determined by the processor based at least in part by
                estimating at least one location of at least one rendered feature or function as
                displayed by the client device,

         wherein the presentation information includes at least one of protocol information,
                formatting information, positional information, rendering information, style
                information, transmission encoding information, information describing how
                different layers of a style sheet are to be rendered by the client device, or
                information changing a definition of a function in a code library at the client device,
                and

         wherein the transactional information includes at least one of text, data, pictorial
                information, image information, information requested by the server to perform a
                service for the client device, authentication information, refinement information on
                a type of service requested by the client device, financial information, or data
                management information.

  ’537 Application, Claim [1].

         358.    The Accused Capital One Products and Services utilize the Shape Defense software

  in conjunction with Capital One’s own website, products, and services. The Capital One website

  is stored on servers operated by or belonging to Capital One. The interaction with the Capital One




                                                  121
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 122 of 132 PageID# 122




  website occurs on behalf of Capital One customer devices or client devices. The webpage source

  code of the Capital One website was developed by or at the direction of Capital One.




  Capital One Customer Sign In Webpage, available at https://verified.capitalone.com/auth/signin

  (last visited Jan. 15, 2021).

          359.    The Accused Capital One Products and Services, select, via a processor,

  transactional information to transmit from a server to a communicatively coupled client device

  based on a request from the client device. For example, the Capital One website is stored on

  servers owned or operated by Capital One. For example, when a Capital One customer device or

  client device visits the Capital One sign in webpage at https://verified.capitalone.com/auth/signin,

  the Capital One webpage transmits transactional information from a Capital One server to the

  Capital One customer device or client device’s device based on the request from the Capital One

  customer device or client device’s device. Transactional information is the coding and variables

  on the Capital One webpage, such as a user ID / username or password, that is essential to

  completing the transaction such as a login.




                                                  122
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 123 of 132 PageID# 123




  Capital One Customer Sign In Webpage, available at https://verified.capitalone.com/auth/signin

  (last visited Jan. 15, 2021).

          360.    The Accused Capital One Products and Services select selecting, via the processor,

  presentation information corresponding to the transactional information to transmit from the server

  to the client device, the presentation information specifying how the transactional information is

  to be displayed.        For example, the Capital One server receives presentational information

  corresponding to the transactional information. The presentation information is used to display

  and interact with the transactional information on the web page of the Capital One customer device

  or client device. Id.

          361.    The Accused Capital One Products and Services transmit, via the processor, at least

  one message including the presentation and transactional information from the server to the client

  device. A message from the Capital One server is sent containing presentation and transactional

  information, the message is further sent to at least the F5 server. The message received by the



                                                  123
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 124 of 132 PageID# 124




  Capital One customer device or client device further includes at least the presentation information

  and transactional information.

         362.    The Accused Capital One Products and Services determine via the processor, a

  prediction of a response message from the client device based on i) the selected transactional

  information, ii) how the client device is configured to render the transactional information

  specified by the presentation information, and iii) expected response information associated with

  the transactional information that is expected to be provided by a user of the client device. For

  example, information is sent to at least the F5 server from the Capital One servers based on the

  Capital One customer device or client device. The F5 server modifies the presentation information

  to obscure the existence of the transactional information from malicious code. The modified code

  is sent back to the Capital One server. A review of source website code for the corporate website

  of Capital One demonstrate that the website obfuscates the source code constantly, to prevent

  automated attacks. The Java Script code shows that Capital One changes the source code

  constantly, to prevent automated attacks. An acceptable response must be via the server to recover

  the inverse transform or additional code. Moreover, Capital One’s website includes source code

  stored on Capital One servers that discerns the type of display utilized by the Capital One customer

  device or client device, which is communicated to the Capital One web server and the F5 web

  server as part of the request by the Capital One customer device or client device to visit the Capital

  One webpage. The HTML presentation information code stored on the Capital One webserver

  must be anchored to the Capital One customer device or client device display device and pixel

  locations become important. This code developed by Capital One and shared with F5 as part of

  the Accused Capital One Products and Services is integral in the Capital One implementation. The

  transactional information such as user ID / username and password of the Capital One customer




                                                   124
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 125 of 132 PageID# 125




  device or client device, and as programmed on the Capital One webpage, must match the registered

  security information for the client.




  Capital One Customer Sign In Webpage, available at https://verified.capitalone.com/auth/signin

  (last visited Jan. 15, 2021).

          363.    The Accused Capital One Products and Services, receive, in the processor, the

  response message from the client device. For example, the Capital One servers receive the

  response message from the Capital One customer device or client device.

          364.    The Accused Capital One Products and Services, responsive to information in the

  response message not matching the prediction, provide, via the processor, an indication there is a

  malicious application affecting communications between the server and the client device, wherein

  the prediction is further determined by the processor based at least in part by estimating at least

  one location of at least one rendered feature or function as displayed by the client device, For

  example, the Capital One webpage includes alterations in the website source code. In the Accused



                                                 125
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 126 of 132 PageID# 126




  Capital One Products and Services, the acceptable response is further determined by estimating

  locations of rendered features and functions as displayed by the client device, estimating locations

  of rendered page geometry of the features and functions, and estimating relative locations between

  text, input boxes, buttons, and advertisements as displayed by the client device. Id.

         365.    In the Accused Capital One Products and Services presentation information

  includes at least one of protocol information, formatting information, positional information,

  rendering information, style information, transmission encoding information, information

  describing how different layers of a style sheet are to be rendered by the client device, or

  information changing a definition of a function in a code library at the client device. The

  presentation information includes at least soft information in the form of code, usually

  HTML/CSS/JavaScript for rendering, displaying, and interacting with a web page that often

  displays hard (transactional) information. The presentation information is designed and develop

  by or on behalf of Capital One.




                                                  126
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 127 of 132 PageID# 127




  Capital One Customer Sign In Webpage, available at https://verified.capitalone.com/auth/signin

  (last visited Jan. 15, 2021).

          366.    In the Accused Capital One Products and Services the transactional information

  includes at least one of text, data, pictorial information, image information, information requested

  by the server to perform a service for the client device, authentication information, refinement

  information on a type of service requested by the client device, financial information, or data

  management information. For example, transactional information includes at least the coding and

  variables surrounding the hard information, such as a user ID / username or password, that is

  essential to completing the transaction such as a login. The transactional information is designed

  and develop by or on behalf of Capital One. Id.

          367.    The Accused Capital One Products and Services satisfy each and every element of

  each asserted claim of the ’537 Application either literally or under the doctrine of equivalents.

          368.    Capital One’s infringing activities are and have been without authority or license

  under the ’537 Application.

          369.    SunStone is entitled to recover from Capital One the damages sustained by

  SunStone as a result of Capital One’s infringing acts in an amount subject to proof at trial, which,

  by law, cannot be less than a reasonable royalty, together with interest and costs as fixed by this

  Court, pursuant to 35 U.S.C. § 284.

                                 TWELFTH CAUSE OF ACTION
                   (Capital One’s Indirect Infringement of the ’537 Application
                    [U.S. Patent No. 10,___,___] pursuant to 35 U.S.C. § 271(b))

          370.    SunStone repeats, realleges, and incorporates by reference, as if fully set forth

  herein, the allegations of the preceding paragraphs, as set forth above.




                                                  127
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 128 of 132 PageID# 128




         371.      As set forth above, Capital One is liable for indirect infringement under 35 U.S.C.

  § 271(b) of at least 1-9 and 21-30 of the ’537 Application at least as early as service of the

  Complaint because it knowingly encourages, aids, and directs others (e.g., end users and

  customers) to use and operate the Accused Capital One Products and Services in an infringing

  manner and to perform the claimed methods of the ’537 Application.

         372.      Since at least as early as service of this original Complaint, has had knowledge of

  the ’537 Application. Since that time, Capital One has specifically intended, and continues to

  specifically intend, for persons who acquire and use the Accused Capital One Products and

  Services, including Capital One’s customers, to use the Accused Capital One Products and

  Services in a manner that infringe the ’537 Application. This is evident when Capital One

  encourages and instructs customers and other end users in the use and operation of the Accused

  Capital One Products and Services via advertisement, technical material, instructional material,

  and otherwise.

         373.      Capital One specifically intends the Accused Capital One Products and Services to

  be used and operated to infringe one or more claims, including at least Claims 1-9 and 21-30 of

  the ’537 Application.

         374.      Capital One encourages, directs, aids, and abets the use, configuration, and

  installation of the Accused Capital One Products and Services.

         375.      As detailed above, Capital One has instructed its customers to use the accused

  methods and Accused Capital One Products and Services in an infringing manner.

         376.      Capital One’s analysis and knowledge of the ’537 Application combined with its

  ongoing activity demonstrates Capital One’s knowledge and intent that the identified features of

  its Accused Capital One Products and Services be used to infringe the ’537 Application.




                                                   128
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 129 of 132 PageID# 129




         377.    Capital One’s knowledge of the ’537 Application t and SunStone’s infringement

  allegations against Capital One combined with its knowledge of the Accused Capital One Products

  and Services and how they are used to infringe the ’537 Application, consistent with Capital One’s

  promotions and instructions, demonstrate Capital One’s specific intent to induce users of the

  Accused Capital One Products and Services to infringe the ’537 Application.

         378.    SunStone is entitled to recover from Capital One compensation in the form of

  monetary damages suffered as a result of Capital One’s infringement in an amount that cannot be

  less than a reasonable royalty together with interest and costs as fixed by this Court.

                                          JURY DEMAND

         379.    SunStone hereby demands a trial by jury of all issues so triable pursuant to Rule 38

  of the Federal Rules of Civil Procedure.




                                      PRAYER FOR RELIEF

         SunStone prays for the following relief:

         (A)     An entry of judgment that F5 has infringed and is directly infringed the ’870 Patent,

  the ’759 Patent, and the ’537 Application;

         (B)     An entry of judgment that F5 has infringed and is indirectly infringed the ’870

  Patent, the ’759 Patent, and the ’537 Application;

         (C)     An entry of judgment that Capital One has infringed and is directly infringed the

  ’870 Patent, the ’759 Patent, and the ’537 Application;

         (D)     An entry of judgment that Capital One has infringed and is indirectly infringed the

  ’870 Patent, the ’759 Patent, and the ’537 Application;




                                                  129
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 130 of 132 PageID# 130




            (E)   Judgment that the ’870 Patent, the ’759 Patent, and the ’537 Application are valid

  and enforceable;

            (F)   A preliminary and permanent injunction against F5 and its officers, employees,

  agents, servants, attorneys, instrumentalities, and/or those in privity with them, from infringing the

  ’870 Patent, the ’759 Patent, and the ’537 Application and for all further and proper injunctive

  relief pursuant to 35 U.S.C. § 283;

            (G)   A preliminary and permanent injunction against Capital One and its officers,

  employees, agents, servants, attorneys, instrumentalities, and/or those in privity with them, from

  infringing the ’870 Patent, the ’759 Patent, and the ’537 Application and for all further and proper

  injunctive relief pursuant to 35 U.S.C. § 283;

            (H)   An award to SunStone of such damages as it shall prove at trial against F5 that is

  adequate to fully compensate SunStone for F5’s infringement of the ’870 Patent, the ’759 Patent,

  and the ’537 Application, said damages to be no less than a reasonable royalty;

            (I)   An award to SunStone of such damages as it shall prove at trial against Capital One

  that is adequate to fully compensate SunStone for Capital One’s infringement of the ’870 Patent,

  the ’759 Patent, and the ’537 Application, said damages to be no less than a reasonable royalty;

            (J)   A determination that damages against F5 are available under 35 U.S.C. § 154(d);

            (K)   A determination that damages against Capital One are available under 35 U.S.C. §

  154(d);

            (L)   A determination that F5’s infringement has been willful, wanton, deliberate, and

  egregious;

            (M)   A determination that Capital One’s infringement has been willful, wanton,

  deliberate, and egregious;




                                                   130
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 131 of 132 PageID# 131




         (N)     A determination that the damages against F5 be trebled or for any other basis within

  the Court’s discretion pursuant to 35 U.S.C. § 284;

         (O)     A determination that the damages against Capital One be trebled or for any other

  basis within the Court’s discretion pursuant to 35 U.S.C. § 284;

         (P)     A finding that this case against F5 is “exceptional” and an award to SunStone of its

  costs and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

         (Q)     A finding that this case against Capital One is “exceptional” and an award to

  SunStone of its costs and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;

         (R)     An accounting of all infringing sales and revenues of F5, together with post

  judgment interest and prejudgment interest from the first date of infringement of the ’870 Patent,

  the ’759 Patent, and the ’537 Application;

         (S)     An accounting of all infringing sales and revenues of Capital One, together with

  post judgment interest and prejudgment interest from the first date of infringement of the ’870

  Patent, the ’759 Patent, and the ’537 Application; and

         (T)     Such further and other relief as the Court may deem proper and just.



  Dated: January 22, 2021                      Respectfully submitted,

                                               By:    /s/ Cecil E. Key
                                               Bernard J. DiMuro, Esq. (VSB No. 18784)
                                               Michael S. Lieberman, Esq. (VSB No. 20035)
                                               Jonathan R. Mook, Esq. (VSB No. 19177)
                                               DIMUROGINSBERG P.C.
                                               1101 King Street, Suite 610
                                               Alexandria, Virginia 22314
                                               Telephone: (703) 684-4333
                                               Facsimile: (703) 548-3181
                                               Email: bdimuro@dimuro.com
                                                      mlieberman@dimuro.com
                                                      jmook@dimuro.com


                                                 131
Case 2:21-cv-00050-AWA-LRL Document 1 Filed 01/22/21 Page 132 of 132 PageID# 132




                                          Cecil E. Key, Esq. (VSB No. 41018)
                                          KEY IP LAW GROUP, PLLC
                                          1934 Old Gallows Road, Suite 350
                                          Vienna, Virginia 22182
                                          Telephone: (703) 752-6276
                                          Facsimile: (703) 752-6201
                                          Email: cecil@keyiplaw.com



  Of Counsel:

  Christopher E. Hanba
  Texas Bar No. 24121391 (Pro Hac Vice Pending)
  Cabrach J. Connor
  Texas Bar No. 24036390 (Pro Hac Vice Pending)
  CONNOR KUDLAC LEE PLLC
  609 Castle Ridge Road, Suite 450
  Austin, Texas 78746
  Phone: (512) 777-1254
  Fax: (888) 387-1134
  chris@connorkudlaclee.com
  cab@connorkudlaclee.com

  Attorneys for Plaintiff
  SunStone Information Defense, Inc.




                                            132
